UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 04178) Exact name of registrant as specified in charter: Putnam American Government Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2008 Date of reporting period: October 1, 2007  March 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. Putnam American Government Income Fund 3 | 31 | 08 Semiannual Report Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Leader 7 Performance in depth 13 Expenses 16 Portfolio turnover 18 Risk 19 Your funds management 20 Terms and definitions 22 Trustee approval of management contract 24 Other information for shareholders 29 Financial statements 30 Cover photograph: © Richard H. Johnson Message from the Trustees Dear Fellow Shareholder: Challenges continued to mount for investors in the first quarter of 2008. The markets struggled as economic news  from falling housing prices to rising inflation  painted a gloomy backdrop to an already-difficult situation. Many economists now believe that the United States is in or near recession. Fortunately, the Federal Reserve Board (the Fed) and federal lawmakers have reacted quickly, employing creative and, in some instances, unprecedented moves to ameliorate the situation. As of this writing, the Fed has cut rates a total of 3.25 percentage points since last September and added nearly $400 billion in liquidity to the credit markets. In a historic move, the Fed also provided financing to facilitate JPMorgan Chases buyout of investment bank Bear Stearns, which was on the brink of failure. In February, lawmakers, working with the president, approved an economic stimulus package that will put $168 billion into the hands of millions of U.S. taxpayers starting this month. As investors it is important to keep a long-term perspective and remember the counsel of your financial representative during times like these. Markets can recover quickly, and investors who sit on the sidelines run the risk of missing the rebound. The normal condition of the economy and corporate earnings is one of growth, albeit with occasional interruptions. Whats more, recessions in the United States are usually short-lived compared with economic expansions. Since 1960, the economy has experienced 7 recessions lasting an average of 11 months, versus 64 months for the average expansion. Perhaps most important is the value that a properly diversified portfolio can offer by balancing areas of weakness with areas of strength. 2 Starting this month, we have changed the portfolio managers commentary in this report to a question-and-answer format. We feel this new approach makes the information more readable and accessible, and we hope you think so as well. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam Investments. Putnam American Government Income Fund: Investing in government securities When the U.S. government needs to finance a project, one way it raises capital is through the Bureau of the Public Debt. Every year, the Bureau holds more than 100 auctions for various government bonds (called Treasuries), ultimately borrowing a total of about $2 trillion. U.S. Treasuries have traditionally been considered a safe investment because they are backed by the full faith and credit of the United States. In other words, the U.S. governments ability to generate tax revenue guarantees payment on any outstanding Treasury debt. Treasuries, however, tend to generate relatively low returns. In addition to U.S. Treasuries, Putnam American Government Income Fund invests in instruments such as mortgage-backed securities (MBSs). MBSs are essentially securities that represent a stake in the principal from, and interest paid on, a collection of mortgages. Most MBSs are created when government-sponsored entities, including Fannie Mae, Ginnie Mae, and Freddie Mac, buy mortgages from financial institutions, such as banks or credit unions, and package them together by the thousands. These pools of mortgages act as collateral for the MBSs that government-sponsored entities sell to different financial entities, such as your fund. Because MBSs, with the exception of Ginnie Maes, are not guaranteed directly by the full faith and credit of the United States, and therefore carry a higher degree of risk than investments like Treasuries, they also offer opportunities for higher returns. By investing in both Treasuries and MBSs, your funds management team seeks to maintain a relatively low risk profile for the portfolio, while supplementing returns for long-term investors. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The use of derivatives involves special risks and may result in losses. The ABC s of MBS s MBSs (Mortgage-backed securities) : MBSs are pools of mortgages used as collateral for issuing a security. These securities represent claims on the principal and interest payments made by the borrowers whose loans are in the pool. Fannie Mae (Federal National Mortgage Association) : Fannie Mae is a public company established by the U.S. government in 1938 to help make mortgage funds available to buyers. Fannie Mae does business with primary mortgage lenders (savings and loans, commercial banks, credit unions, and housing finance agencies). Freddie Mac (Federal Home Loan Mortgage Corporation): Freddie Mac is another public company chartered by Congress to increase the funds available to mortgage financiers. Freddie Mac buys mortgages from primary lenders and develops MBSs that offer a guarantee on the payment of principal and interest. Ginnie Mae (Government National Mortgage Association) : Ginnie Mae is a government-owned corporation established in 1968 whose MBSs are backed by the full faith and credit of the U.S. government. Performance snapshot Putnam American Government Income Fund Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 7 and 1315 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. * Returns for the six-month period are not annualized, but cumulative. 6 The period in review Rob, thank you for taking the time to talk about Putnam American Government Income Fund today. How did the fund perform during the period? Results for the fund were strong for the first half of the fiscal year, which ended March 31, 2008. For the six-month period, the fund gained 6.78%, outperforming the 5.67% return from its peer group, the Lipper General U.S. Government Funds. Fund performance trailed the 7.93% return from its benchmark, the Lehman Government Bond Index partly due to our less-than-benchmark weighting in Treasury bonds, which outperformed. What drove the funds performance for the period? The past six months were marked by two distinct periods of performance the first four months and the final two months. From the end of September through January, two significant factors boosted Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 3/31/08. See page 6 and pages 1315 for additional fund performance information. Index descriptions can be found on page 23. 7 performance. First, we correctly anticipated the larger forces at play in the markets, believing that all of the problems stemming from the over-leveraging of capital in certain U.S. market sectors had not yet been resolved. That correct call led to proper positioning and positive, tactical trading strategies that capitalized on our views on term structure and increased volatility, which well discuss in a moment. The other major contributor relative to our peer group was the funds exposure to collateralized mortgage obligations (CMOs), a type of mortgage-backed security repackaged to offer investors varying maturities with levels of prepayment risk that suit their needs. We felt that CMOs were undervalued and positioned ourselves to take advantage of a potential slowing in mortgage prepayments. When credit ultimately contracted in the period, the prepayment rate did indeed slow, benefiting the fund. We favored interest-only CMOs, higher-coupon mortgages, and pass-throughs, mortgage-backed certificates in which homeowner payments pass to investors through a government agency or an investment bank. The final two months of the period were a different story. Until February, the nature of our holdings had shielded us from fallout surrounding the subprime mortgage crisis and the subsequent sharp reevaluation of credit quality Portfolio composition as of March 31, 2008 Allocations shown here are represented as a percentage of portfolio market value and include derivative instruments. These may differ from allocations shown later in this report. Holdings and allocations may vary over time. All holdings are rated AAA. 8 throughout the market. Since most of our holdings are in securities guaranteed by the U.S. government or its agencies, we are not as dependent on ratings from agencies such as Moodys and Standard & Poors, which rapidly lost investor confidence in recent months when structured credit products deemed high quality quickly fell apart because of their subprime underpinnings. Despite our protection from this, subprime-related distress in the financial markets  namely, constraints on banks balance sheets  ultimately created a widespread need for cash in the final two months of the quarter, forcing deleveraging that left no asset class in fixed income untouched  even AAA government-guaranteed CMOs. Rob, in the funds annual report, management listed key strategy decisions it made regarding term structure, sector allocation, maturity, coupon level, and seasoning of mortgages. Lets tackle those one by one. What strategy decisions did you make regarding term structure? Term structure reflects our views on the direction of interest rates based on factors such as economic indicators, Fed statements and strategy, market sentiment, and our analysis of the yield curve. Early in the period, we correctly evaluated the credit crisis and its implications. Therefore, we positioned ourselves to take advantage of interest-rate levels, a quickly steepening yield curve, and increased volatility. Recently, Comparison of maturity composition This chart illustrates the funds composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges will vary over time. 9 however, we have moved to a more neutral stance on all three. We now believe much of the bad news has been priced into the market. In terms of sector allocations, which did you favor? We did not change our allocation strategy in any significant way during the period. We have maintained a belief that mortgage prepayments will be slow. We have continued to favor our agency CMO and pass-through positioning. We did adjust our mortgage weighting somewhat. We began the period underweight mortgages; however, mortgage spreads  the difference between the average 30-year mortgage rate and the 10-year Treasury yield  widened considerably in the period, causing us to move to a neutral weighting. Regarding maturity, what was your stance on duration? We have been neutral on most points on the yield curve, but are a bit hesitant to extend out. We believe its going to take time to repair bank balance sheets, and, as a result, the Fed may be content to hold rates steady. There has been a great deal of inflationary pressure inside the U.S. economy recently, given the strength of the global economy. We believe the Fed wants some of this inflationary pressure because its one way to help banks reflate  or bolster their balance sheets by increasing the spread between long-term lending and short-term borrowing rates (net interest margin). Regarding coupon level, what combination of coupons do you feel provided the best risk/return trade-off during the period? Weve been in the high end of mortgage coupons, continuing to engage in the trade of 6.5% coupons. The best borrower  someone with a clean credit history  should always be able to get a reasonable mortgage rate. But borrowers with a slight credit problem  those often in the 6.5% stack  may face a refinancing rate high enough to preclude them from refinancing, thus lowering the mortgages risk of prepayment. Just to be clear, though: I am not talking about the subprime market; I am talking about individuals with lesser credit histories who still qualify for agency collateral. Thats an important distinction. In terms of mortgages, how seasoned  or aged  do you like them to be? We believe the most attractive mortgages are those that originated during the peak in U.S. home prices about a year and a half to two years ago because they are the least likely to refinance. Unfortunately, people who took out mortgages at that time have seen their home values go down. Because their home values are now lower than their loan amounts, these homeowners have extremely limited opportunities to refinance. 10 What is your market outlook for the next six months and what, if any, changes have you made in response to changes in the credit markets? In our opinion, the deleveraging that we experienced in the final two months of the period is unsustainable. Once bank balance sheets stabilize, we believe the first securities to bounce back will be those of the highest quality  namely, the government paper in which we predominantly invest. We believe these securities will be the canary in the coal mine in a capital markets recovery that is, their recovery may presage a capital markets recovery. All of our changes on the macro side have aimed to reduce risk, including a reduction in trades based on our views on volatility and term structure. As a result of the recent valuations on our high-quality paper, we believe we can afford to take fewer macro positions and rely more on security selection. Thanks for your time and insights, Rob. I N T H E N E W S For the first time since the Great Depression , the Federal Reserve has extended financing to non-banks  specifically, primary dealers such as securities broker-dealers  as part of its ongoing attempt to inject liquidity into the struggling credit markets. The so-called Primary Dealer Credit Facility (PDCF), established in March, allows the Federal Reserve Bank of New York to provide overnight cash reserves to primary dealers in exchange for a broad range of collateral. The new credit facility aims to help primary dealers in providing financing to participants in capital markets and to promote an overall orderly functioning of the markets. The PDCF will remain in effect for six months and may be extended if the Fed deems it necessary. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Mutual funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term 11 bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The use of derivatives involves special risks and may result in losses. Of special interest We are pleased to report that effective March 2008, your funds dividend was increased from $0.031 to $0.033 per share. This dividend increase was possible due to an increase in interest income. 12 Your funds performance This section shows your funds performance, price, and distribution information for periods ended March 31, 2008, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/08 Class A Class B Class C Class M Class R Class Y (inception dates) (3/1/85) (5/20/94) (7/26/99) (2/14/95) (4/1/03) (7/2/01) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 6.66% 6.47% 5.80% 5.80% 5.86% 5.86% 6.35% 6.20% 6.40% 6.74% 10 years 62.67 56.09 50.59 50.59 50.36 50.36 58.62 53.39 58.77 65.45 Annual average 4.99 4.55 4.18 4.18 4.16 4.16 4.72 4.37 4.73 5.16 5 years 20.79 15.96 16.28 14.28 16.23 16.23 19.35 15.43 19.33 22.31 Annual average 3.85 3.01 3.06 2.71 3.05 3.05 3.60 2.91 3.60 4.11 3 years 17.34 12.70 14.80 11.80 14.77 14.77 16.57 12.81 16.49 18.31 Annual average 5.47 4.07 4.71 3.79 4.70 4.70 5.24 4.10 5.22 5.76 1 year 10.52 6.10 9.74 4.74 9.62 8.62 10.29 6.70 10.24 10.83 6 months 6.78 2.45 6.43 1.43 6.43 5.43 6.72 3.29 6.65 6.93 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively, as of 1/2/08. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year and is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. 13 Comparative index returns For periods ended 3/31/08 Lipper General U. S. Lehman Government Government Funds Bond Index category average* Annual average (life of fund) 8.18% 7.13% 10 years 82.20 64.13 Annual average 6.18 5.05 5 years 25.85 18.12 Annual average 4.71 3.37 3 years 20.59 14.33 Annual average 6.44 4.56 1 year 11.45 7.54 6 months 7.93 5.67 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month and 1-, 3-, 5-, 10-year, and life-of-fund periods ended 3/31/08, there were 161, 160, 135, 119, 71, and 9 funds, respectively, in this Lipper category. Funds annual operating expenses For the fiscal year ended 9/30/07 Class A Class B Class C Class M Class R Class Y Net expenses* 1.03% 1.78% 1.78% 1.28% 1.28% 0.78% Total annual fund operating expenses 1.13 1.88 1.88 1.38 1.38 0.88 * Reflects Putnam Managements decision to contractually limit expenses through 9/30/08. Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 14 Fund price and distribution information For the six-month period ended 3/31/08 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.252 $0.218 $0.220 $0.240 $0.241 $0.264 Capital gains       Total $0.252 $0.218 $0.220 $0.240 $0.241 $0.264 Share value: NAV POP NAV NAV NAV POP NAV NAV 9/30/07 $9.00 $9.38* $8.94 $8.97 $9.04 $9.34 $9.00 $8.99 3/31/08 9.35 9.74 9.29 9.32 9.40 9.72 9.35 9.34 Current yield end of period) Current dividend rate 1 4.24% 4.07% 3.49% 3.48% 3.96% 3.83% 3.98% 4.50% Current 30-day SEC yield (with expense limitation) N/A 3.98 3.40 3.39 N/A 3.78 3.90 4.40 Current 30-day SEC yield 3 (without expense limitation) N/A 3.8 6 3.27 3.26 N/A 3.65 3.77 4.27 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Reflects an increase in sales charges that took effect on 1/2/08. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the period, this fund may have limited expenses, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 15 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Putnam American Government Income Fund from October 1, 2007, to March 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $ 5.07 $ 8.93 $ 8.93 $ 6.36 $ 6.35 $ 3.78 Ending value (after expenses) $1,067.80 $1,064.30 $1,064.30 $1,067.20 $1,066.50 $1,069.30 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2008, use the calculation method below. To find the value of your investment on October 1, 2007, call Putnam at 1-800-225-1581. 16 Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $ 4.95 $ 8.72 $ 8.72 $ 6.21 $ 6.21 $ 3.69 Ending value (after expenses) $1,020.10 $1,016.35 $1,016.35 $1,018.85 $1,018.85 $1,021.35 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown below indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your funds annualized expense ratio 0.98% 1.73% 1.73% 1.23% 1.23% 0.73% Average annualized expense ratio for Lipper peer group* 1.03% 1.78% 1.78% 1.28% 1.28% 0.78% * Putnam is committed to keeping fund expenses below the Lipper peer group average expense ratio and will limit fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by each class of shares other than class Y shares, which do not incur 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times and for different periods. The funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 3/31/08. 17 Your funds portfolio turnover Putnam funds are actively managed by teams of experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds assets within a one-year period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. Funds that invest in bonds or other fixed-income instruments may have higher turnover than funds that invest only in stocks. Short-term bond funds tend to have higher turnover than longer-term bond funds, because shorter-term bonds will mature or be sold more frequently than longer-term bonds. You can use the table below to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2007 2006 2005 2004 2003 Putnam American Government Income Fund 196%* 233%* 384%* 430%* 551% Lipper General U. S. Government Funds Category Average 319% 274% 304% 280% 407% * Excludes dollar roll transactions.  Excludes certain Treasury note transactions executed in connection with a short-term trading strategy. Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on September 30. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2007 is based on information available as of 12/31/07. 18 Your funds risk This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. Your funds Morningstar ® Risk Your funds Morningstar Risk is shown alongside that of the average fund in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of March 31, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available. Those measures are weighted and averaged to produce the funds Morningstar Risk. The information shown is provided for the funds class A shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved. The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 19 Your funds management Your fund is managed by the members of the Putnam Core Fixed-Income Team. Rob Bloemker is the Portfolio Leader, and Daniel Choquette and Michael Salm are Portfolio Members, of your fund. The Portfolio Leader and Portfolio Members coordinate the teams management of the fund. For a complete listing of the members of the Putnam Core Fixed-Income Team, including those who are not Portfolio Leaders or Portfolio Members of your fund, please visit the Individual Investors section of www.putnam.com. Investment team fund ownership The table below shows how much the funds current Portfolio Leader and Portfolio Members have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of March 31, 2008, and March 31, 2007. N/A indicates the individual was not a Portfolio Leader or Portfolio Member as of 3/31/07. Trustee and Putnam employee fund ownership As of March 31, 2008, all of the Trustees of the Putnam funds owned fund shares. The table below shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Total assets in Assets in the fund all Putnam funds Trustees $ 202,000 $ 88,000,000 Putnam employees $1,463,000 $630,000,000 20 Other Putnam funds managed by the Portfolio Leader and Portfolio Members Rob Bloemker is also a Portfolio Leader of Putnam U.S. Government Income Trust and Putnam Income Fund. He is also a Portfolio Member of Putnam Diversified Income Trust, Putnam Global Income Trust, Putnam Premier Income Trust, and Putnam Master Intermediate Income Trust. Daniel Choquette is also a Portfolio Member of Putnam U.S. Government Income Trust. Michael Salm is also a Portfolio Member of Putnam U.S. Government IncomeTrust, Putnam Income Fund, and Putnam Global Income Trust. Rob Bloemker, Daniel Choquette, and Michael Salm may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 21 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. 22 Comparative indexes Lehman Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Lehman Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Merrill Lynch 91-Day Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 23 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2007, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2007. In addition, in anticipation of the sale of Putnam Investments to Great-West Lifeco, at a series of meetings ending in March 2007, the Trustees reviewed and approved new management and distribution arrangements to take effect upon the change of control. Shareholders of all funds approved the management contracts in May 2007, and the change of control transaction was completed on August 3, 2007. Upon the change of control, the management contracts that were approved by the Trustees in June 2007 automatically terminated and were replaced by new contracts that had been approved by shareholders. In connection with their review for the June 2007 continuance of the Putnam funds management contracts, the Trustees did not identify any facts or circumstances that would alter the substance of the conclusions and recommendations they made in their review of the contracts to take effect upon the change of control. The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that 24 certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances-for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry-that suggest that consideration of fee changes might be warranted.The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate.The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 78th percentile in management fees and in the 59th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2006 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations implemented in January 2004 and which Putnam Management had committed to maintain at least through 2007. In anticipation of the change of control of Putnam Investments, the Trustees requested, and received a commitment from Putnam Management and Great-West Lifeco, to extend this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2007, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group 25 of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2006. This additional expense limitation will be applied to your fund.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as a fund grows in size and crosses specified asset thresholds. Conversely, as a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds represented an appropriate sharing of economies of scale at current asset levels. In reaching this conclusion, the Trustees considered the Contract Committees stated intent to continue to work with Putnam Management to plan for an eventual resumption in the growth of assets, and to consider the potential economies that might be produced under various growth assumptions. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance during the review period The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Process Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods 26 and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the satisfactory investment performance of many Putnam funds. They also noted the disappointing investment performance of certain funds in recent years and discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has made significant changes in its investment personnel and processes and in the fund product line to address areas of underperformance. In particular, they noted the important contributions of Putnam Managements leadership in attracting, retaining and supporting high-quality investment professionals and in systematically implementing an investment process that seeks to merge the best features of fundamental and quantitative analysis. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these changes and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper General U.S. Government Funds) for the one-, three- and five-year periods ended March 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period Three-year period Five-year perio d 54th 69th 69th (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. Over the one-, three- and five-year periods ended March 31, 2007, there were 165, 146 and 124 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns.) As a general matter, the Trustees concluded that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to * The percentile rankings for your funds class A share annualized total return performance in the Lipper General U.S. Government Funds category for the one-, five-, and ten-year periods ended March 31, 2008, were 10%, 25%, and 56%, respectively. Over the one-, five-, and ten-year periods ended March 31, 2008, the fund ranked 16th out of 160, 30th out of 119, and 40th out of 71 funds, respectively. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 27 address performance shortcomings. In the Trustees view, the alternative of terminating a management contract and engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the custodian agreement and investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the custodian agreement, the Trustees considered that, effective January 1, 2007, the Putnam funds had engaged State Street Bank and Trust Company as custodian and began to transition the responsibility for providing custody services away from PFTC. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparison of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and the funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across all asset sectors are higher on average for funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 28 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2007, are available in the Individual Investors section of www.putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 29 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 30 The funds portfolio 3/31/08 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (137.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from December 15, 2031 to November 20, 2037 $ 21,721,444 $ 22,639,934 6s, with due dates from October 15, 2023 to January 15, 2029 113,133 116,985 22,756,919 U.S. Government Agency Mortgage Obligations (133.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 1,798,864 1,949,782 6s, September 1, 2021 68,290 70,381 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 715,094 732,888 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 3,028,608 2,919,870 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from April 1, 2032 to January 1, 2036 3,466,368 3,657,804 6 1/2s, with due dates from October 1, 2032 to December 1, 2037 2,892,957 3,000,853 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 199,887 208,893 6 1/2s, TBA, May 1, 2038 10,000,000 10,335,938 6 1/2s, TBA, April 1, 2038 14,000,000 14,497,657 6s, with due dates from August 1, 2037 to November 1, 2037 75,129 77,040 6s, with due dates from November 1, 2008 to August 1, 2022 11,356,825 11,713,404 6s, TBA, April 1, 2038 11,000,000 11,265,547 5 1/2s, with due dates from November 1, 2036 to October 1, 2037 7,174,351 7,249,063 5 1/2s, with due dates from December 1, 2011 to February 1, 2021 1,981,922 2,031,649 5 1/2s, TBA, May 1, 2038 321,000,000 323,307,188 5 1/2s, TBA, April 1, 2038 565,000,000 570,252,749 5s, March 1, 2021 93,531 94,514 5s, TBA, April 1, 2038 6,000,000 5,937,187 4 1/2s, with due dates from September 1, 2035 to August 1, 2037 3,707,015 3,575,099 4s, with due dates from May 1, 2019 to September 1, 2020 804,076 784,459 973,661,965 Total U.S. government and agency mortgage obligations (cost $988,456,518) $ 996,418,884 31 U.S. GOVERNMENT AGENCY OBLIGATIONS (8.3%)* Principal amount Value Fannie Mae 4 1/4s, August 15, 2010 $ 13,700,000 $ 14,285,424 Freddie Mac 6 7/8s, September 15, 2010 8,053,000 8,891,607 6 3/4s, March 15, 2031 1,500,000 1,880,231 6 5/8s, September 15, 2009 29,420,000 31,288,911 3 3/8s, April 15, 2009 4,300,000 4,352,776 Total U.S. government agency obligations (cost $58,811,142) $ 60,698,949 U.S. TREASURY OBLIGATIONS (24.1%)* Principal amount Value U.S. Treasury Bonds 8s, November 15, 2021 $ 16,475,000 $ 23,260,641 7 1/2s, November 15, 2016 10,948,000 14,293,127 6 1/4s, May 15, 2030 10,723,000 13,722,089 6s, February 15, 2026 47,270,000 57,425,666 U.S. Treasury Notes 4 1/4s, August 15, 2013 29,441,000 32,051,589 4 1/4s, September 30, 2012 17,438,000 18,854,838 4s, February 15, 2015 14,300,000 15,374,734 Total U.S. treasury obligations (cost $154,949,218) $ 174,982,684 COLLATERALIZED MORTGAGE OBLIGATIONS (44.6%)* Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 $ 316,000 $ 310,426 Ser. 04-3, Class A5, 5.316s, 2039 180,000 173,446 Ser. 05-6, Class A2, 5.165s, 2047 809,000 808,044 Banc of America Funding Corp. Ser. 07-4, Class 4A2, Interest Only (IO), 5 1/2s, 2034 2,036,795 371,039 Banc of America Mortgage Securities Ser. 04-D, Class 2A, IO, 0.316s, 2034 4,964,962 4,584 Ser. 05-E, Class 2, IO, 0.304s, 2035 13,156,614 42,801 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 4.051s, 2037 1,734,020 138,437 Countrywide Alternative Loan Trust IFB Ser. 04-2CB, Class 1A5, IO, 5.001s, 2034 267,388 15,061 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 2.89s, 2035 5,805,947 476,563 IFB Ser. 05-R2, Class 1AS, IO, 2.525s, 2035 16,042,093 1,041,974 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.811s, 2039 432,000 433,865 Fannie Mae IFB Ser. 06-70, Class SM, 32.736s, 2036 114,746 153,535 IFB Ser. 07-75, Class JS, 31.57s, 2037 907,853 1,318,268 IFB Ser. 07-80, Class AS, 28.57s, 2037 331,861 460,774 IFB Ser. 07-75, Class CS, 27.309s, 2037 565,900 840,033 32 COLLATERALIZED MORTGAGE OBLIGATIONS (44.6%)* continued Principal amount Value Fannie Mae IFB Ser. 06-62, Class PS, 24.308s, 2036 $ 751,791 $ 1,042,142 IFB Ser. 07-60, Class SB, 24.008s, 2037 282,570 363,546 IFB Ser. 06-76, Class QB, 24.008s, 2036 911,985 1,267,712 IFB Ser. 06-63, Class SP, 23.708s, 2036 996,875 1,366,619 IFB Ser. 07-W7, Class 1A4, 23.588s, 2037 544,629 735,001 IFB Ser. 07-81, Class SC, 22.208s, 2037 525,016 680,158 IFB Ser. 07-1, Class NK, 21.457s, 2037 1,341,987 1,789,481 IFB Ser. 06-104, Class GS, 21.145s, 2036 406,514 538,649 IFB Ser. 06-104, Class ES, 20.456s, 2036 466,335 610,290 IFB Ser. 06-49, Class SE, 18.605s, 2036 883,246 1,103,962 IFB Ser. 06-60, Class AK, 18.405s, 2036 426,497 535,817 IFB Ser. 06-60, Class TK, 18.205s, 2036 253,688 316,732 IFB Ser. 06-104, Class CS, 18.006s, 2036 590,361 724,790 IFB Ser. 07-30, Class FS, 17.791s, 2037 1,342,267 1,641,762 IFB Ser. 07-96, Class AS, 17.156s, 2037 406,602 487,346 IFB Ser. 05-25, Class PS, 16.726s, 2035 90,281 112,263 IFB Ser. 06-115, Class ES, 16.165s, 2036 449,952 561,208 IFB Ser. 05-74, Class CP, 15.221s, 2035 1,160,417 1,414,819 IFB Ser. 05-115, Class NQ, 15.192s, 2036 322,684 378,194 IFB Ser. 06-27, Class SP, 15.038s, 2036 876,000 1,061,646 IFB Ser. 06-8, Class HP, 15.038s, 2036 927,818 1,127,944 IFB Ser. 06-8, Class WK, 15.038s, 2036 1,473,897 1,776,575 IFB Ser. 05-106, Class US, 15.038s, 2035 1,390,374 1,695,613 IFB Ser. 05-99, Class SA, 15.038s, 2035 685,332 811,724 IFB Ser. 05-74, Class DM, 14.855s, 2035 1,358,157 1,631,125 IFB Ser. 06-60, Class CS, 14.561s, 2036 457,502 523,162 IFB Ser. 06-62, Class NS, 12.092s, 2036 394,041 407,343 IFB Ser. 05-74, Class CS, 12.873s, 2035 1,322,861 1,532,920 IFB Ser. 05-114, Class SP, 12.433s, 2036 404,222 445,248 IFB Ser. 05-95, Class CP, 12.152s, 2035 102,878 118,087 IFB Ser. 05-106, Class JC, 12.066s, 2035 650,496 711,902 IFB Ser. 05-83, Class QP, 10.637s, 2034 467,103 503,829 IFB Ser. 05-72, Class SB, 10.378s, 2035 485,534 524,115 IFB Ser. 05-57, Class MN, 10.326s, 2035 900,718 988,856 Ser. 03-W6, Class PT1, 10.074s, 2042 2,025,432 2,344,363 Ser. 04-T3, Class 1A4, 7 1/2s, 2044 1,150,106 1,264,700 Ser. 02-T19, Class A3, 7 1/2s, 2042 17,538 19,207 Ser. 02-T12, Class A3, 7 1/2s, 2042 18,290 19,924 Ser. 02-14, Class A2, 7 1/2s, 2042 125,908 137,080 Ser. 01-T10, Class A2, 7 1/2s, 2041 1,568,010 1,704,720 Ser. 02-T4, Class A3, 7 1/2s, 2041 600,257 652,532 Ser. 01-T12, Class A2, 7 1/2s, 2041 836,616 908,916 Ser. 01-T3, Class A1, 7 1/2s, 2040 40,294 43,729 Ser. 99-T2, Class A1, 7 1/2s, 2039 86,154 95,670 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 843,117 909,580 Ser. 02-T1, Class A3, 7 1/2s, 2031 730,140 796,366 Ser. 00-T6, Class A1, 7 1/2s, 2030 1,118,590 1,200,817 Ser. 01-T5, Class A3, 7 1/2s, 2030 19,390 21,101 Ser. 01-T4, Class A1, 7 1/2s, 2028 78,237 86,135 33 COLLATERALIZED MORTGAGE OBLIGATIONS (44.6%)* continued Principal amount Value Fannie Mae Ser. 02-26, Class A1, 7s, 2048 $ 1,237,066 $ 1,336,449 Ser. 04-W12, Class 1A3, 7s, 2044 642,043 697,433 Ser. 04-T3, Class 1A3, 7s, 2044 1,399,576 1,519,896 Ser. 04-T2, Class 1A3, 7s, 2043 460,791 500,471 Ser. 03-W8, Class 2A, 7s, 2042 4,732,571 5,128,326 Ser. 03-W3, Class 1A2, 7s, 2042 457,548 495,292 Ser. 02-T16, Class A2, 7s, 2042 3,169,867 3,434,878 Ser. 02-T19, Class A2, 7s, 2042 1,986,287 2,150,331 Ser. 02-14, Class A1, 7s, 2042 1,313,248 1,414,867 Ser. 01-T10, Class A1, 7s, 2041 879,163 945,950 Ser. 02-T4, Class A2, 7s, 2041 2,237,219 2,408,015 Ser. 01-W3, Class A, 7s, 2041 350,962 379,332 Ser. 04-W1, Class 2A2, 7s, 2033 3,217,980 3,492,546 Ser. 381, Class 14, IO, 6 1/2s, 2037 177,309 29,325 Ser. 381, Class 15, IO, 6 1/2s, 2037 89,496 14,910 Ser. 371, Class 2, IO, 6 1/2s, 2036 1,812,211 371,070 Ser. 363, Class 2, IO, 5 1/2s, 2035 357,716 78,175 IFB Ser. 07-W6, Class 6A2, IO, 5.201s, 2037 800,094 105,005 IFB Ser. 03-66, Class SA, IO, 5.051s, 2033 1,152,613 143,758 IFB Ser. 08-7, Class SA, IO, 4.951s, 2038 277,372 35,799 IFB Ser. 07-W6, Class 5A2, IO, 4.691s, 2037 1,059,202 135,338 IFB Ser. 07-W4, Class 4A2, IO, 4.681s, 2037 3,891,428 467,340 IFB Ser. 07-W2, Class 3A2, IO, 4.681s, 2037 1,454,755 178,660 IFB Ser. 06-115, Class BI, IO, 4.661s, 2036 1,410,538 129,730 IFB Ser. 05-113, Class DI, IO, 4.631s, 2036 40,226,391 4,159,357 IFB Ser. 07-60, Class AX, IO, 4.551s, 2037 1,142,307 129,924 IFB Ser. 06-60, Class SI, IO, 4.551s, 2036 1,411,868 171,735 IFB Ser. 06-60, Class UI, IO, 4.551s, 2036 552,814 70,475 IFB Ser. 03-122, Class SA, IO, 4.501s, 2028 2,147,975 179,298 IFB Ser. 05-65, Class KI, IO, 4.401s, 2035 20,005,673 2,149,510 IFB Ser. 08-01, Class GI, IO, 4.361s, 2037 5,634,117 655,550 IFB Ser. 07-54, Class CI, IO, 4.161s, 2037 943,806 101,153 IFB Ser. 07-39, Class JI, IO, 4.161s, 2037 304,565 27,076 IFB Ser. 07-39, Class PI, IO, 4.161s, 2037 898,037 89,182 IFB Ser. 07-30, Class WI, IO, 4.161s, 2037 4,689,132 449,478 IFB Ser. 07-28, Class SE, IO, 4.151s, 2037 939,547 97,995 IFB Ser. 06-128, Class SH, IO, 4.151s, 2037 1,051,279 95,072 IFB Ser. 06-56, Class SM, IO, 4.151s, 2036 1,149,004 120,426 IFB Ser. 06-12, Class SD, IO, 4.151s, 2035 4,377,158 540,946 IFB Ser. 05-90, Class SP, IO, 4.151s, 2035 2,086,773 223,201 IFB Ser. 05-12, Class SC, IO, 4.151s, 2035 1,151,184 109,061 IFB Ser. 07-W5, Class 2A2, IO, 4.141s, 2037 469,735 47,691 IFB Ser. 07-30, Class IE, IO, 4.141s, 2037 2,352,163 302,519 IFB Ser. 06-123, Class CI, IO, 4.141s, 2037 2,124,652 217,778 IFB Ser. 06-123, Class UI, IO, 4.141s, 2037 927,301 94,845 IFB Ser. 05-82, Class SY, IO, 4.131s, 2035 5,291,114 531,079 IFB Ser. 05-45, Class EW, IO, 4.121s, 2035 560,593 49,202 IFB Ser. 07-15, Class BI, IO, 4.101s, 2037 1,527,291 156,755 IFB Ser. 06-126, Class CS, IO, 4.101s, 2037 211,913 19,593 34 COLLATERALIZED MORTGAGE OBLIGATIONS (44.6%)* continued Principal amount Value Fannie Mae IFB Ser. 06-16, Class SM, IO, 4.101s, 2036 $ 843,302 $ 97,360 IFB Ser. 05-95, Class CI, IO, 4.101s, 2035 1,508,483 173,964 IFB Ser. 05-84, Class SG, IO, 4.101s, 2035 2,476,329 270,678 IFB Ser. 05-57, Class NI, IO, 4.101s, 2035 476,350 51,554 IFB Ser. 05-104, Class NI, IO, 4.101s, 2035 1,709,130 188,805 IFB Ser. 05-83, Class QI, IO, 4.091s, 2035 402,165 50,204 IFB Ser. 06-128, Class GS, IO, 4.081s, 2037 1,057,482 110,585 IFB Ser. 05-83, Class SL, IO, 4.071s, 2035 4,345,060 425,833 IFB Ser. 06-114, Class IS, IO, 4.051s, 2036 1,128,862 105,797 IFB Ser. 06-115, Class IE, IO, 4.041s, 2036 819,396 91,510 IFB Ser. 06-117, Class SA, IO, 4.041s, 2036 1,234,761 114,900 IFB Ser. 06-121, Class SD, IO, 4.041s, 2036 833,016 78,687 IFB Ser. 06-109, Class SG, IO, 4.031s, 2036 681,171 64,648 IFB Ser. 06-109, Class SH, IO, 4.021s, 2036 1,069,989 124,375 IFB Ser. 07-W6, Class 4A2, IO, 4.001s, 2037 4,286,444 450,718 IFB Ser. 06-128, Class SC, IO, 4.001s, 2037 2,029,042 197,160 IFB Ser. 06-43, Class SI, IO, 4.001s, 2036 636,728 58,768 IFB Ser. 06-44, Class IS, IO, 4.001s, 2036 115,865 10,758 IFB Ser. 06-8, Class JH, IO, 4.001s, 2036 3,918,101 425,148 IFB Ser. 05-122, Class SG, IO, 4.001s, 2035 849,551 93,630 IFB Ser. 05-95, Class OI, IO, 3.991s, 2035 226,992 29,295 IFB Ser. 06-92, Class LI, IO, 3.981s, 2036 1,201,185 117,329 IFB Ser. 06-96, Class ES, IO, 3.981s, 2036 541,126 50,448 IFB Ser. 06-85, Class TS, IO, 3.961s, 2036 1,624,532 145,531 IFB Ser. 06-61, Class SE, IO, 3.951s, 2036 331,868 27,555 IFB Ser. 07-75, Class PI, IO, 3.941s, 2037 1,488,677 139,107 IFB Ser. 07-76, Class SA, IO, 3.941s, 2037 1,323,518 80,926 IFB Ser. 07-W7, Class 2A2, IO, 3.931s, 2037 3,519,380 361,314 IFB Ser. 07-88, Class MI, IO, 3.921s, 2037 141,359 12,761 IFB Ser. 08-10, Class AI, IO, 3.901s, 2038 16,613,326 1,195,667 IFB Ser. 07-116, Class IA, IO, 3.901s, 2037 4,022,329 393,504 IFB Ser. 07-103, Class AI, IO, 3.901s, 2037 5,942,966 603,185 IFB Ser. 07-1, Class NI, IO, 3.901s, 2037 3,065,593 308,274 IFB Ser. 03-124, Class ST, IO, 3.901s, 2034 777,462 78,181 IFB Ser. 07-15, Class NI, IO, 3.901s, 2022 1,752,762 148,634 IFB Ser. 07-106, Class SM, IO, 3.861s, 2037 200,029 17,815 IFB Ser. 08-3, Class SC, IO, 3.851s, 2038 448,148 46,110 IFB Ser. 07-109, Class XI, IO, 3.851s, 2037 885,462 90,296 IFB Ser. 07-109, Class YI, IO, 3.851s, 2037 1,345,422 120,674 IFB Ser. 07-54, Class KI, IO, 3.841s, 2037 699,357 63,617 IFB Ser. 07-30, Class JS, IO, 3.841s, 2037 2,168,986 211,178 IFB Ser. 07-30, Class LI, IO, 3.841s, 2037 1,427,813 140,775 IFB Ser. 07-W2, Class 1A2, IO, 3.831s, 2037 1,053,802 102,935 IFB Ser. 07-106, Class SN, IO, 3.811s, 2037 1,502,406 129,817 IFB Ser. 07-54, Class IA, IO, 3.811s, 2037 1,074,181 104,805 IFB Ser. 07-54, Class IB, IO, 3.811s, 2037 1,074,181 104,805 IFB Ser. 07-54, Class IC, IO, 3.811s, 2037 1,074,181 104,805 IFB Ser. 07-54, Class ID, IO, 3.811s, 2037 1,074,181 104,805 IFB Ser. 07-54, Class IE, IO, 3.811s, 2037 1,074,181 104,805 35 COLLATERALIZED MORTGAGE OBLIGATIONS (44.6%)* continued Principal amount Value Fannie Mae IFB Ser. 07-54, Class IF, IO, 3.811s, 2037 $ 1,599,295 $ 156,039 IFB Ser. 07-54, Class NI, IO, 3.811s, 2037 1,034,649 101,088 IFB Ser. 07-54, Class UI, IO, 3.811s, 2037 1,387,118 151,948 IFB Ser. 07-109, Class AI, IO, 3.801s, 2037 2,642,111 257,450 IFB Ser. 07-91, Class AS, IO, 3.801s, 2037 984,115 90,153 IFB Ser. 07-91, Class HS, IO, 3.801s, 2037 1,051,567 94,723 IFB Ser. 07-15, Class CI, IO, 3.781s, 2037 3,937,508 379,556 IFB Ser. 06-123, Class BI, IO, 3.781s, 2037 5,173,440 481,358 IFB Ser. 06-115, Class JI, IO, 3.781s, 2036 2,881,811 276,531 IFB Ser. 07-109, Class PI, IO, 3.751s, 2037 1,417,389 134,824 IFB Ser. 06-123, Class LI, IO, 3.721s, 2037 1,917,368 175,043 IFB Ser. 08-1, Class DI, IO, 3.661s, 2038 250,651 20,015 IFB Ser. 08-1, Class NI, IO, 3.651s, 2037 2,276,824 187,442 IFB Ser. 07-116, Class BI, IO, 3.651s, 2037 3,730,991 330,652 IFB Ser. 08-01, Class AI, IO, 3.651s, 2037 6,763,774 630,592 IFB Ser. 08-1, Class HI, IO, 3.601s, 2037 3,192,600 287,010 IFB Ser. 07-39, Class AI, IO, 3.521s, 2037 2,106,792 174,082 IFB Ser. 07-32, Class SD, IO, 3.511s, 2037 1,274,970 108,771 IFB Ser. 07-30, Class UI, IO, 3.501s, 2037 1,046,022 94,125 IFB Ser. 07-32, Class SC, IO, 3.501s, 2037 1,698,756 144,992 IFB Ser. 07-1, Class CI, IO, 3.501s, 2037 1,219,702 106,493 IFB Ser. 05-74, Class SE, IO, 3.501s, 2035 6,250,867 487,719 IFB Ser. 05-82, Class SI, IO, 3.501s, 2035 5,081,690 397,194 IFB Ser. 05-74, Class NI, IO, 3.481s, 2035 6,626,512 646,571 IFB Ser. 05-14, Class SE, IO, 3.451s, 2035 285,598 21,407 IFB Ser. 08-1, Class BI, IO, 3.311s, 2038 1,127,621 72,909 IFB Ser. 07-75, Class ID, IO, 3.271s, 2037 1,175,921 98,321 FRB Ser. 07-103, Class HB, 2.999s, 2037 11,137,000 10,916,487 IFB Ser. 08-33, Class SA, IO, 2.942s, 2038 1,623,000 131,187 FRB Ser. 07-95, Class A1, 2.849s, 2036 11,149,881 11,085,212 FRB Ser. 07-95, Class A2, 2.849s, 2036 39,716,000 38,925,652 FRB Ser. 07-95, Class A3, 2.849s, 2036 11,005,000 10,555,996 FRB Ser. 07-101, Class A2, 2.849s, 2036 9,775,000 9,660,633 FRB Ser. 07-114, Class A1, 2.799s, 2037 25,658,543 25,612,358 Ser. 03-W10, Class 3A, IO, 0.778s, 2043 24,482,983 365,199 Ser. 03-W10, Class 1A, IO, 0.743s, 2043 20,244,258 253,229 Ser. 01-T12, Class IO, 0.565s, 2041 2,609,080 34,950 Ser. 03-W2, Class 1, IO, 0.469s, 2042 1,083,430 13,606 Ser. 01-50, Class B1, IO, 0.451s, 2041 4,576,902 43,910 Ser. 02-T4, IO, 0.45s, 2041 13,506,584 144,967 Ser. 02-T1, Class IO, IO, 0.424s, 2031 2,783,246 30,082 Ser. 03-W6, Class 3, IO, 0.366s, 2042 1,764,434 16,321 Ser. 01-79, Class BI, IO, 0.333s, 2045 4,228,664 34,824 Ser. 08-33, Principal Only (PO), zero %, 2038 193,000 142,963 Ser. 08-9, PO, zero %, 2038 142,106 111,050 Ser. 07-112, Class EO, PO, zero %, 2037 97,576 74,858 Ser. 07-64, Class LO, PO, zero %, 2037 335,427 293,179 Ser. 06-117, Class OA, PO, zero %, 2036 110,171 83,489 Ser. 06-81, Class OP, PO, zero %, 2036 128,592 101,105 36 COLLATERALIZED MORTGAGE OBLIGATIONS (44.6%)* continued Principal amount Value Fannie Mae Ser. 06-56, Class XF, zero %, 2036 $ 77,342 $ 75,753 Ser. 370, Class 1, PO, zero %, 2036 813,913 676,109 Ser. 04-38, Class AO, PO, zero %, 2034 1,349,037 1,010,178 Ser. 04-61, Class CO, PO, zero %, 2031 1,539,004 1,361,238 Ser. 07-31, Class TS, IO, zero %, 2009 3,404,756 100,376 Ser. 07-15, Class IM, IO, zero %, 2009 1,339,611 33,672 Ser. 07-16, Class TS, IO, zero %, 2009 5,494,338 151,166 FRB Ser. 07-76, Class SF, zero %, 2037 104,994 104,588 FRB Ser. 06-115, Class SN, zero %, 2036 605,786 608,259 FRB Ser. 06-104, Class EK, zero %, 2036 221,046 216,621 FRB Ser. 05-117, Class GF, zero %, 2036 123,665 114,669 FRB Ser. 05-79, Class FE, zero %, 2035 283,048 280,934 FRB Ser. 05-45, Class FG, zero %, 2035 354,108 328,257 FRB Ser. 05-81, Class DF, zero %, 2033 112,719 112,063 FRB Ser. 06-1, Class HF, zero %, 2032 167,726 161,632 IFB Ser. 06-75, Class FY, zero %, 2036 227,192 224,749 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-58, Class 4A, 7 1/2s, 2043 322,120 353,002 Ser. T-42, Class A5, 7 1/2s, 2042 219,642 235,871 Ser. T-60, Class 1A2, 7s, 2044 791,604 858,743 Ser. T-59, Class 1A2, 7s, 2043 1,832,852 1,992,932 Ser. T-55, Class 1A2, 7s, 2043 1,083,305 1,168,049 IFB Ser. T-56, Class 2ASI, IO, 5.501s, 2043 563,701 75,043 Freddie Mac IFB Ser. 3360, Class SB, 26.1s, 2037 287,614 426,105 IFB Ser. 3339, Class WS, 25.637s, 2037 538,824 795,407 IFB Ser. 3339, Class JS, 24.521s, 2037 481,755 651,184 IFB Ser. 3202, Class PS, 22.335s, 2036 740,726 1,004,578 IFB Ser. 3349, Class SA, 22.095s, 2037 1,764,173 2,366,375 IFB Ser. 3331, Class SE, 22.095s, 2037 436,992 565,559 IFB Ser. 3153, Class SX, 19.163s, 2036 1,966,853 2,554,554 IFB Ser. 3153, Class JS, 19.013s, 2036 81,428 106,468 IFB Ser. 3081, Class DC, 16.481s, 2035 547,689 673,223 IFB Ser. 3114, Class GK, 15.13s, 2036 367,156 448,813 IFB Ser. 3360, Class SC, 14.879s, 2037 712,295 824,562 IFB Ser. 3408, Class EK, 14.456s, 2037 1,078,446 1,245,471 IFB Ser. 2979, Class AS, 13.942s, 2034 248,065 283,809 IFB Ser. 3153, Class UT, 13.686s, 2036 1,180,259 1,361,678 IFB Ser. 3149, Class SU, 11.914s, 2036 417,604 458,927 IFB Ser. 3065, Class DC, 11.408s, 2035 889,504 985,483 IFB Ser. 3012, Class GP, 11.232s, 2035 576,105 652,385 IFB Ser. 3012, Class FS, 9.831s, 2035 79,453 83,711 IFB Ser. 3031, Class BS, 9.681s, 2035 1,208,625 1,292,639 IFB Ser. 3184, Class SP, IO, 4.533s, 2033 1,484,543 164,463 IFB Ser. 2882, Class LS, IO, 4.383s, 2034 214,102 24,951 IFB Ser. 3203, Class SH, IO, 4.323s, 2036 846,583 105,357 IFB Ser. 2594, Class SE, IO, 4.233s, 2030 1,429,895 107,259 IFB Ser. 2828, Class TI, IO, 4.233s, 2030 778,221 83,456 37 COLLATERALIZED MORTGAGE OBLIGATIONS (44.6%)* continued Principal amount Value Freddie Mac IFB Ser. 3397, Class GS, IO, 4.183s, 2037 $ 961,969 $ 87,028 IFB Ser. 3311, Class BI, IO, 3.943s, 2037 391,480 34,203 IFB Ser. 3297, Class BI, IO, 3.943s, 2037 3,451,595 369,398 IFB Ser. 3284, Class IV, IO, 3.933s, 2037 841,341 97,216 IFB Ser. 3287, Class SD, IO, 3.933s, 2037 1,357,378 131,876 IFB Ser. 3281, Class BI, IO, 3.933s, 2037 667,021 68,461 IFB Ser. 3281, Class CI, IO, 3.933s, 2037 209,900 18,108 IFB Ser. 3249, Class SI, IO, 3.933s, 2036 561,734 67,258 IFB Ser. 3028, Class ES, IO, 3.933s, 2035 4,110,670 461,479 IFB Ser. 3042, Class SP, IO, 3.933s, 2035 905,938 96,187 IFB Ser. 3045, Class DI, IO, 3.913s, 2035 8,354,356 753,581 IFB Ser. 3136, Class NS, IO, 3.883s, 2036 392,915 40,281 IFB Ser. 3054, Class CS, IO, 3.883s, 2035 862,390 65,986 IFB Ser. 3107, Class DC, IO, 3.883s, 2035 2,115,414 245,983 IFB Ser. 3066, Class SI, IO, 3.883s, 2035 5,613,896 636,017 IFB Ser. 2950, Class SM, IO, 3.883s, 2016 524,632 49,877 IFB Ser. 3256, Class S, IO, 3.873s, 2036 1,631,824 171,156 IFB Ser. 3031, Class BI, IO, 3.872s, 2035 814.624 103,310 IFB Ser. 3244, Class SB, IO, 3.843s, 2036 953,357 93,089 IFB Ser. 3244, Class SG, IO, 3.843s, 2036 1,099,500 114,994 IFB Ser. 3236, Class IS, IO, 3.833s, 2036 1,763,622 165,759 IFB Ser. 3114, Class TS, IO, 3.833s, 2030 5,663,232 501,538 IFB Ser. 3128, Class JI, IO, 3.813s, 2036 196,119 20,304 IFB Ser. 3240, Class S, IO, 3.803s, 2036 3,330,776 321,600 IFB Ser. 3153, Class JI, IO, 3.803s, 2036 1,753,169 166,084 IFB Ser. 3065, Class DI, IO, 3.803s, 2035 621,365 79,461 IFB Ser. 3145, Class GI, IO, 3.783s, 2036 160,834 17,886 IFB Ser. 3114, Class GI, IO, 3.783s, 2036 878,124 115,957 IFB Ser. 3339, Class JI, IO, 3.773s, 2037 3,338,904 288,880 IFB Ser. 3218, Class AS, IO, 3.763s, 2036 1,261,568 114,153 IFB Ser. 3221, Class SI, IO, 3.763s, 2036 1,438,908 132,567 IFB Ser. 3202, Class PI, IO, 3.723s, 2036 3,903,457 371,494 IFB Ser. 3355, Class MI, IO, 3.683s, 2037 1,044,202 96,463 IFB Ser. 3201, Class SG, IO, 3.683s, 2036 1,803,124 172,008 IFB Ser. 3203, Class SE, IO, 3.683s, 2036 1,628,390 151,220 IFB Ser. 3171, Class PS, IO, 3.668s, 2036 1,600,342 163,885 IFB Ser. 3152, Class SY, IO, 3.663s, 2036 847,881 92,034 IFB Ser. 3284, Class BI, IO, 3.633s, 2037 1,094,753 102,835 IFB Ser. 3260, Class SA, IO, 3.633s, 2037 1,196,865 87,122 IFB Ser. 3284, Class LI, IO, 3.623s, 2037 2,022,948 192,883 IFB Ser. 3281, Class AI, IO, 3.613s, 2037 4,005,179 388,995 IFB Ser. 3012, Class UI, IO, 3.603s, 2035 1,435,268 138,705 IFB Ser. 3311, Class EI, IO, 3.593s, 2037 1,157,522 110,206 IFB Ser. 3311, Class IA, IO, 3.593s, 2037 1,519,606 152,972 IFB Ser. 3311, Class IB, IO, 3.593s, 2037 1,519,606 152,972 IFB Ser. 3311, Class IC, IO, 3.593s, 2037 1,519,606 152,972 IFB Ser. 3311, Class ID, IO, 3.593s, 2037 1,519,606 152,972 IFB Ser. 3311, Class IE, IO, 3.593s, 2037 2,234,221 224,909 IFB Ser. 3375, Class MS, IO, 3.583s, 2037 174,135 15,645 38 COLLATERALIZED MORTGAGE OBLIGATIONS (44.6%)* continued Principal amount Value Freddie Mac IFB Ser. 3240, Class GS, IO, 3.563s, 2036 $ 1,998,876 $ 188,825 IFB Ser. 3408, Class BI, IO, 3.443s, 2038 248,660 18,692 IFB Ser. 3339, Class TI, IO, 3.323s, 2037 1,828,422 167,926 IFB Ser. 3284, Class CI, IO, 3.303s, 2037 3,010,527 268,391 IFB Ser. 3016, Class SQ, IO, 3.293s, 2035 1,657,085 113,141 IFB Ser. 3012, Class IG, IO, 3.263s, 2035 5,460,081 516,745 Ser. 246, PO, zero %, 2037 5,828,078 4,925,860 Ser. 3292, Class DO, PO, zero %, 2037 147,132 116,452 Ser. 3292, Class OA, PO, zero %, 2037 92.087 70,155 Ser. 3300, PO, zero %, 2037 799,692 677,496 Ser. 3218, Class AO, PO, zero %, 2036 82,438 66,788 Ser. 3139, Class CO, PO, zero %, 2036 250,119 195,053 Ser. 236, PO, zero %, 2036 1,022,944 852,946 FRB Ser. 3349, Class DO, zero %, 2037 279,756 277,764 FRB Ser. 3327, Class YF, zero %, 2037 495,672 489,918 FRB Ser. 3326, Class XF, zero %, 2037 676,432 647,150 FRB Ser. 3326, Class YF, zero %, 2037 1,547,409 1,636,013 FRB Ser. 3263, Class TA, zero %, 2037 154,514 158,801 FRB Ser. 3241, Class FH, zero %, 2036 379,778 367,025 FRB Ser. 3231, Class XB, zero %, 2036 351,845 348,952 FRB Ser. 3283, Class HF, zero %, 2036 71,928 72,458 FRB Ser. 3231, Class X, zero %, 2036 248,694 250,962 FRB Ser. 3117, Class AF, zero %, 2036 91,327 95,628 FRB Ser. 3326, Class WF, zero %, 2035 1,453,265 1,394,457 FRB Ser. 3030, Class CF, zero %, 2035 401,852 364,422 FRB Ser. 3036, Class AS, zero %, 2035 88,843 84,547 Government National Mortgage Association IFB Ser. 07-26, Class WS, 43.972s, 2037 1,033,645 1,788,060 IFB Ser. 07-38, Class AS, 29.14s, 2037 1,157,394 1,676,810 IFB Ser. 07-51, Class SP, 24.266s, 2037 296,367 374,712 IFB Ser. 07-44, Class SP, 23.188s, 2036 510,060 679,515 IFB Ser. 07-35, Class DK, 19.64s, 2035 266,000 334,189 IFB Ser. 05-84, Class SL, 11.442s, 2035 2,304,004 2,510,537 IFB Ser. 05-66, Class SP, 11.442s, 2035 2,636,299 2,873,330 IFB Ser. 05-84, Class SB, 10.661s, 2035 436,799 455,352 IFB Ser. 05-68, Class DP, 9.645s, 2035 3,277,285 3,524,358 IFB Ser. 05-7, Class NP, 8.136s, 2033 298,669 315,751 IFB Ser. 06-61, Class SM, IO, 4.844s, 2036 76,720 6,725 IFB Ser. 06-62, Class SI, IO, 4.844s, 2036 1,212,969 101,215 IFB Ser. 07-1, Class SL, IO, 4.824s, 2037 595,022 52,417 IFB Ser. 07-1, Class SM, IO, 4.814s, 2037 595,022 52,286 IFB Ser. 06-62, Class SA, IO, 4.804s, 2036 108,025 9,251 IFB Ser. 06-64, Class SB, IO, 4.804s, 2036 107,196 9,271 IFB Ser. 04-59, Class SC, IO, 4.383s, 2034 798,661 91,529 IFB Ser. 07-36, Class SW, IO, 4.364s, 2035 5,778,000 507,360 IFB Ser. 07-26, Class SG, IO, 4.314s, 2037 1,847,206 158,928 IFB Ser. 07-9, Class BI, IO, 4.284s, 2037 3,833,347 290,026 IFB Ser. 07-31, Class CI, IO, 4.274s, 2037 1,010,752 77,184 IFB Ser. 07-25, Class SA, IO, 4.264s, 2037 1,293,505 101,747 39 COLLATERALIZED MORTGAGE OBLIGATIONS (44.6%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-25, Class SB, IO, 4.264s, 2037 $ 2,528,177 $ 189,591 IFB Ser. 07-22, Class S, IO, 4.264s, 2037 1,035,574 110,379 IFB Ser. 07-11, Class SA, IO, 4.264s, 2037 1,038,894 85,309 IFB Ser. 07-14, Class SB, IO, 4.264s, 2037 984,658 79,693 IFB Ser. 07-51, Class SJ, IO, 4.214s, 2037 1,213,149 123,470 IFB Ser. 07-58, Class PS, IO, 4.164s, 2037 143,701 14,253 IFB Ser. 07-59, Class PS, IO, 4.134s, 2037 949,686 83,955 IFB Ser. 07-59, Class SP, IO, 4.134s, 2037 3,217,506 293,916 IFB Ser. 07-68, Class PI, IO, 4.114s, 2037 494,715 43,814 IFB Ser. 06-38, Class SG, IO, 4.114s, 2033 3,734,990 231,835 IFB Ser. 07-53, Class SG, IO, 4.064s, 2037 774,361 57,210 IFB Ser. 08-3, Class SA, IO, 4.014s, 2038 2,379,129 167,610 IFB Ser. 07-64, Class AI, IO, 4.014s, 2037 11,673,959 800,295 IFB Ser. 07-53, Class ES, IO, 4.014s, 2037 1,239,807 83,320 IFB Ser. 07-26, Class SD, IO, 3.983s, 2037 1,814,753 142,624 IFB Ser. 07-26, Class SL, IO, 3.983s, 2037 207,825 19,367 IFB Ser. 07-26, Class SM, IO, 3.983s, 2037 4,372,576 409,557 IFB Ser. 07-26, Class SN, IO, 3.983s, 2037 83,911 7,600 IFB Ser. 08-4, Class SA, IO, 3.98s, 2038 5,321,607 371,116 IFB Ser. 07-67, Class SI, IO, 3.974s, 2037 6,022,875 423,468 IFB Ser. 07-9, Class DI, IO, 3.974s, 2037 1,936,671 135,827 IFB Ser. 07-57, Class QA, IO, 3.964s, 2037 2,734,320 180,446 IFB Ser. 07-58, Class SA, IO, 3.964s, 2037 253,154 17,595 IFB Ser. 07-58, Class SC, IO, 3.964s, 2037 2,231,209 135,779 IFB Ser. 07-61, Class SA, IO, 3.964s, 2037 1,452,429 96,850 IFB Ser. 07-53, Class SC, IO, 3.964s, 2037 1,343,007 88,970 IFB Ser. 07-58, Class SD, IO, 3.954s, 2037 2,171,008 129,975 IFB Ser. 07-59, Class SD, IO, 3.934s, 2037 5,818,542 400,863 IFB Ser. 08-18, Class SG, IO, 3.864s, 2038 99,023 6,499 IFB Ser. 07-48, Class SB, IO, 3.833s, 2037 1,722,281 121,326 IFB Ser. 05-65, Class SI, IO, 3.814s, 2035 6,929,768 586,437 IFB Ser. 06-7, Class SB, IO, 3.784s, 2036 5,823,666 395,264 IFB Ser. 07-17, Class AI, IO, 3.733s, 2037 4,264,252 409,885 IFB Ser. 07-17, Class IB, IO, 3.714s, 2037 910,062 77,314 IFB Ser. 06-14, Class S, IO, 3.714s, 2036 1,521,409 111,276 IFB Ser. 06-11, Class ST, IO, 3.704s, 2036 961,093 66,625 IFB Ser. 07-9, Class AI, IO, 3.683s, 2037 1,544,915 122,377 IFB Ser. 07-27, Class SD, IO, 3.664s, 2037 1,028,736 66,167 IFB Ser. 07-19, Class SJ, IO, 3.664s, 2037 1,564,903 99,501 IFB Ser. 07-23, Class ST, IO, 3.664s, 2037 2,174,015 129,378 IFB Ser. 07-8, Class SA, IO, 3.664s, 2037 616,338 41,906 IFB Ser. 07-9, Class CI, IO, 3.664s, 2037 2,517,180 157,158 IFB Ser. 07-7, Class EI, IO, 3.664s, 2037 901,738 55,141 IFB Ser. 07-7, Class JI, IO, 3.664s, 2037 2,777,551 214,779 IFB Ser. 07-1, Class S, IO, 3.664s, 2037 2,030,301 129,558 IFB Ser. 07-3, Class SA, IO, 3.664s, 2037 1,939,453 123,215 IFB Ser. 07-73, Class MI, IO, 3.464s, 2037 6,361,695 354,578 IFB Ser. 07-17, Class IC, IO, 3.433s, 2037 938,500 80,040 IFB Ser. 07-25, Class KS, IO, 3.383s, 2037 487,792 44,511 40 COLLATERALIZED MORTGAGE OBLIGATIONS (44.6%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 07-21, Class S, IO, 3.383s, 2037 $ 2,028,835 $ 138,884 IFB Ser. 07-31, Class AI, IO, 3.363s, 2037 1,204,334 123,809 IFB Ser. 07-43, Class SC, IO, 3.283s, 2037 1,427,496 99,598 IFB Ser. 07-67, Class EI, IO, 0.02s, 2037 3,253,396 1,324 IFB Ser. 07-67, Class GI, IO, 0.02s, 2037 9,526,324 3,877 Ser. 07-73, Class MO, PO, zero %, 2037 488,943 392,968 FRB Ser. 07-73, Class KI, IO, zero %, 2037 4,893,960 94,687 FRB Ser. 07-73, Class KM, zero %, 2037 489,849 491,499 FRB Ser. 07-49, Class UF, zero %, 2037 155,083 150,604 FRB Ser. 07-35, Class UF, zero %, 2037 202,061 205,469 FRB Ser. 07-22, Class TA, zero %, 2037 170,207 173,209 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 790,000 789,099 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 430,935 442,182 Ser. 05-RP3, Class 1A3, 8s, 2035 1,225,186 1,232,206 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 1,119,859 1,106,186 GSMPS Mortgage Loan Trust 144A IFB Ser. 04-4, Class 1AS, IO, 2.963s, 2034 20,610,749 1,572,046 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.836s, 2035 (F) 394,744 368,331 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 2.709s, 2037 481,084 432,073 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.063s, 2051 440,000 404,800 FRB Ser. 07-LD12, Class A3, 5.991s, 2051 1,395,000 1,288,631 FRB Ser. 07-LD11, Class AM, 5.819s, 2049 258,000 233,653 Ser. 06-CB14, Class A4, 5.481s, 2044 825,000 816,618 FRB Ser. 07-LDPX, Class AM, 5.464s, 2049 262,000 231,011 Ser. 07-LDPX, Class A3, 5.42s, 2049 2,044,000 1,979,491 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 435,000 427,918 Ser. 04-C7, Class A6, 4.786s, 2029 759,000 721,475 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 25.328s, 2036 455,977 572,447 IFB Ser. 07-5, Class 4A3, 24.488s, 2037 795,888 983,562 IFB Ser. 07-5, Class 8A2, IO, 5.121s, 2036 1,315,575 124,067 Ser. 07-1, Class 3A2, IO, 4.651s, 2037 1,944,655 235,596 IFB Ser. 06-9, Class 3A2, IO, 4.631s, 2037 1,120,046 128,515 IFB Ser. 07-4, Class 3A2, IO, 4.601s, 2037 1,250,729 125,591 IFB Ser. 06-5, Class 2A2, IO, 4.551s, 2036 2,664,084 220,497 IFB Ser. 06-7, Class 2A5, IO, 4.299s, 2036 3,839,805 359,428 IFB Ser. 07-4, Class 2A2, IO, 4.071s, 2037 4,982,288 471,617 Ser. 06-9, Class 2A3, IO, 4.021s, 2036 3,929,919 403,710 IFB Ser. 06-9, Class 2A2, IO, 4.021s, 2037 2,822,458 288,406 IFB Ser. 06-7, Class 2A4, IO, 3.951s, 2036 4,180,203 302,231 IFB Ser. 06-6, Class 1A2, IO, 3.901s, 2036 1,548,160 110,233 IFB Ser. 06-6, Class 1A3, IO, 3.901s, 2036 2,180,168 175,797 IFB Ser. 07-5, Class 10A2, IO, 3.741s, 2037 2,485,052 177,653 41 COLLATERALIZED MORTGAGE OBLIGATIONS (44.6%)* continued Principal amount Value MASTR Adjustable Rate Mortgages Trust Ser. 04-03, Class 4AX, IO, 1.417s, 2034 $ 926,505 $ 9,287 Ser. 05-2, Class 7AX, IO, 0.168s, 2035 2,238,089 4,652 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.28s, 2043 468,000 458,191 FRB Ser. 07-IQ14, Class AM, 5.691s, 2049 122,000 110,818 Ser. 05-HQ6, Class A4A, 4.989s, 2042 1,735,000 1,654,247 Ser. 04-HQ4, Class A7, 4.97s, 2040 896,000 879,406 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 5.302s, 2035 1,979,110 1,533,810 Permanent Financing PLC 144A FRB Ser. 9A, Class 3A, 3.09s, 2033 (United Kingdom) 452,000 428,858 Permanent Master Issuer PLC FRB Ser. 07-1, Class 4A, 4.338s, 2033 (United Kingdom) 549,000 513,480 Residential Funding Mortgage Securities I Ser. 04-S5, Class 2A1, 4 1/2s, 2019 18,428 17,901 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 4,521,929 3,844,996 FRB Ser. 05-18, Class 6A1, 5.251s, 2035 (F) 487,288 477,364 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 3.573s, 2037 27,153,789 2,205,592 Ser. 07-4, Class 1A4, IO, 1s, 2037 28,736,998 751,213 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 2.659s, 2037 3,808,770 230,590 Terwin Mortgage Trust 144A FRB Ser. 06-9HGA, Class A1, 2.679s, 2037 883,235 794,911 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 502,000 505,980 Ser. 04-C15, Class A4, 4.803s, 2041 1,338,000 1,268,318 Wells Fargo Mortgage Backed Securities Trust Ser. 06-AR10, Class 3A1, 5.258s, 2036 421,910 402,924 Ser. 05-AR2, Class 2A1, 4.541s, 2035 319,537 300,365 Ser. 05-AR9, Class 1A2, 4.369s, 2035 509,139 414,948 Ser. 04-R, Class 2A1, 4.368s, 2034 314,268 296,983 Ser. 05-AR12, Class 2A5, 4.329s, 2035 8,657,000 8,180,863 Ser. 05-AR10, Class 2A18, IO, 0.61s, 2035 18,649,000 105,866 Total collateralized mortgage obligations (cost $293,379,881) $ 324,495,960 42 PURCHASED OPTIONS OUTSTANDING (5.2%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Deutschbank for the right to receive a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 $ 23,880,000 $ 2,157,797 Option on an interest rate swap with Deutschbank for the right to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 23,880,000 309,962 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08/5.16 22,458,000 1,981,469 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.16% versus the three month USD-LIBOR-BBA maturing April 28, 2018. Apr-08/5.16 22,458,000 1,572 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.1975% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.198 8,518,000 771,305 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.1975% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. May-08/5.198 8,518,000 3,322 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 19,481,000 1,693,094 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.325% versus the three month USD-LIBOR-BBA maturing April 08, 2019. Apr-09/5.325 19,481,000 265,721 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 38,533,000 3,125,412 43 PURCHASED OPTIONS OUTSTANDING (5.2%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 $ 38,533,000 $ 885,874 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 4.405% versus the three month USD-LIBOR-BBA maturing on April 16, 2018. Apr-08/4.405 2,200,000 62,106 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 4.405% versus the three month USD-LIBOR-BBA maturing April 16, 2018. Apr-08/4.405 2,200,000 4,532 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 38,533,000 3,156,623 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 38,533,000 872,387 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.395% versus the three month USD-LIBOR-BBA maturing September 23, 2019. Sep-09/5.395 71,142,900 6,045,012 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.395% versus the three month USD-LIBOR-BBA maturing on September 23, 2019. Sep-09/5.395 71,142,900 1,418,589 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing February 7, 2023. Feb-13/5.315 63,953,000 3,852,529 44 PURCHASED OPTIONS OUTSTANDING (5.2%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing February 7, 2023. Feb-13/5.315 $ 63,953,000 $ 3,422,125 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 4.2375% versus the three month USD-LIBOR-BBA maturing May 8, 2018. May-08/4.238 63,953,000 1,445,338 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 4.2375% versus the three month USD-LIBOR-BBA maturing May 8, 2018. May-08/4.238 63,953,000 746,971 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 19,481,000 1,681,210 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 19,481,000 269,227 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 38,533,000 3,125,412 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 38,533,000 885,874 Total purchased options outstanding (cost $28,262,320) $ 38,183,463 ASSET-BACKED SECURITIES (0.5%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-HE3, Class A2C, 2.749s, 2036 $ 54,000 $ 46,785 Argent Securities, Inc. FRB Ser. 06-W4, Class A2C, 2.759s, 2036 100,000 71,000 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 2.789s, 2036 23,255 21,230 Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 2.769s, 2036 167,000 116,900 45 ASSET-BACKED SECURITIES (0.5%)* continued Principal amount Value GSAMP Trust FRB Ser. 06-HE5, Class A2C, 2.749s, 2036 $ 248,000 $ 204,524 Lehman XS Trust IFB Ser. 07-3, Class 4B, IO, 4.091s, 2037 1,817,128 174,090 FRB Ser. 07-6, Class 2A1, 2.809s, 2037 644,272 463,940 Long Beach Mortgage Loan Trust FRB Ser. 06-1, Class 2A3, 2.789s, 2036 76,000 61,180 Residential Asset Mortgage Products, Inc. FRB Ser. 06-RZ2, Class A2, 2.769s, 2036 2,397,000 2,202,244 FRB Ser. 07-RZ1, Class A2, 2.759s, 2037 83,000 66,536 Securitized Asset Backed Receivables, LLC FRB Ser. 07-NC2, Class A2B, 2.739s, 2037 78,000 53,040 Soundview Home Equity Loan Trust FRB Ser. 06-3, Class A3, 2.759s, 2036 250,000 206,899 Total asset-backed securities (cost $4,146,641) $ 3,688,368 SHORT-TERM INVESTMENTS (18.8%)* Principal amount/shares Value Interest in $420,000,000 joint tri-party repurchase agreement dated March 31, 2008 with Deutsche Bank Sec, Inc., due April 1, 2008  maturity value of $46,403,222 for an effective yield of 2.5% (collateralized by various mortgage backed securities with coupon rates of 5.00% and due dates ranging from January 1, 2036 to February 1, 2037 valued at $426,400,001) $ 46,400,000 $ 46,400,000 U.S. Treasury Bill for a range of effective yields of 1.17% to 1.5%, September 18, 2008 # 5,240,000 5,204,705 Putnam Prime Money Market Fund (e) 85,203,692 85,203,692 Total short-term investments (cost $136,808,397) $ 136,808,397 TOTAL INVESTMENTS Total investments (cost $1,664,814,117) $ 1 * Percentages indicated are based on net assets of $727,526,005. # This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at March 31, 2008. (e) See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. (F) Is valued at fair value following procedures approved by the Trustees. At March 31, 2008, liquid assets totaling $500,339,336 have been designated as collateral for open forward commitments. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) are the current interest rates at March 31, 2008. The dates shown on debt obligations are the original maturity dates. 46 Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at March 31, 2008. FUTURES CONTRACTS OUTSTANDING at 3/31/08 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 695 $169,805,875 Jun-08 $(4,272,090) Euro-Dollar 90 day (Short) 1,318 322,596,975 Sep-08 (8,585,968) Euro-Dollar 90 day (Long) 388 94,502,250 Sep-09 2,119,970 U.S. Treasury Bond 20 yr (Short) 118 14,018,031 Jun-08 (411,425) U.S. Treasury Note 2 yr (Short) 3,788 813,117,875 Jun-08 (4,051,416) U.S. Treasury Note 5 yr (Short) 3,782 432,034,406 Jun-08 (498,144) U.S. Treasury Note 10 yr (Long) 4,306 512,212,156 Jun-08 14,134,529 Total $(1,564,544) WRITTEN OPTIONS OUTSTANDING at 3/31/08 (premiums received $30,568,644) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 5.7% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. $ 15,036,000 May-08/5.7 $1,982,797 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.7% versus the three month USD-LIBOR-BBA maturing on May 14, 2018. 15,036,000 May-08/5.7 601 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing on August 28, 2018. 2,442,000 Aug-08/5.35 240,317 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August 28, 2018. 2,442,000 Aug-08/5.35 9,158 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing August 28, 2018. 6,106,000 Aug-08/5.385 616,828 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing on August 28, 2018. 6,106,000 Aug-08/5.385 21,310 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 4.935% versus the three month USD-LIBOR-BB maturing March 02, 2019. 177,113,000 Feb-09/4.935 11,625,697 47 WRITTEN OPTIONS OUTSTANDING at 3/31/08 (premiums received $30,568,644) (Unaudited) continued Contract Expiration date/ amount strike price Value Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 4.935% versus the three month USD-LIBOR-BBA maturing March 02, 2019. $177,113,000 Feb-09/4.935 $ 3,538,718 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing October 28, 2019. 71,232,000 Oct-09/5.22 5,298,236 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing October 28, 2019. 71,232,000 Oct-09/5.22 1,828,525 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.395% versus the three month USD-LIBOR-BBA maturing on August 28, 2018. 97,863,000 Aug-08/5.395 9,959,518 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.395% versus the three month USD-LIBOR-BBA maturing on August 28, 2018. 97,863,000 Aug-08/5.395 334,691 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 23,123,000 Dec-08/5.00 1,642,427 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 23,123,000 Dec-08/5.00 337,596 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 44,468,500 May-12/5.51 3,133,695 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 44,468,500 May-12/5.51 1,969,955 Total $42,540,069 TBA SALE COMMITMENTS OUTSTANDING at 3/31/08 (proceeds receivable $428,616,953) (Unaudited) Principal Settlement amount date Value FNMA, 5s, April 1, 2038 $ 3,000,000 4/14/08 $ 2,968,594 FNMA, 5 1/2s, April 1, 2038 412,000,000 4/14/08 415,830,322 FNMA, 6 1/2s, April 1, 2038 10,000,000 4/14/08 10,355,468 Total $429,154,384 48 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/08 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $ 28,800,000 $  3/30/09 3.075% 3 month USD-LIBOR- BBA $ (211,357) 31,081,000  9/24/09 3 month USD-LIBOR- BBA 4.7375% 1,098,846 90,500,000  8/11/15 4.892% 3 month USD-LIBOR- BBA (6,864,796) 48,000,000  10/21/15 4.943% 3 month USD-LIBOR- BBA (4,348,339) 280,000  5/31/16 5.58909% 3 month USD-LIBOR- BBA (38,515) 386,000  10/3/16 5.15630% 3 month USD-LIBOR- BBA (40,606) 14,000,000  9/1/15 3 month USD-LIBOR- BBA 4.53% 706,940 Citibank, N.A. 191,700,000  4/6/09 3 month USD-LIBOR- BBA 5.264% 8,308,238 180,000  4/7/14 5.377% 3 month USD-LIBOR- BBA (20,792) 54,440,000  7/27/09 5.504% 3 month USD-LIBOR- BBA (2,433,214) 8,434,000  10/26/12 4.6275% 3 month USD-LIBOR- BBA (627,298) 28,730,000  11/9/09 4.387% 3 month USD-LIBOR- BBA (1,278,311) 29,523,000  11/9/17 5.0825% 3 month USD-LIBOR- BBA (2,940,116) 28,463,000  11/23/17 4.885% 3 month USD-LIBOR- BBA (2,331,017) 1,610,000  11/9/17 3 month USD-LIBOR- BBA 5.07641% 159,508 139,866,000  12/24/09 3 month USD-LIBOR- BBA 3.8675% 4,949,222 26,325,000  12/24/27 4.9425% 3 month USD-LIBOR- BBA (1,658,527) Credit Suisse First Boston International 9,804,300  7/9/14 4.945% 3 month USD-LIBOR- BBA (763,649) Credit Suisse International 277,000  8/29/12 5.04556% 3 month USD-LIBOR- BBA (21,851) 1,683,000  3/21/16 3 month USD-LIBOR- BBA 5.20497% 160,040 576,000  9/28/16 5.10886% 3 month USD-LIBOR- BBA (50,710) Goldman Sachs International 11,145,000  3/11/38 5.029% 3 month USD-LIBOR- BBA (699,902) 134,944,000  3/14/13 3 month USD-LIBOR- BBA 3.37125% 454,354 49 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International continued $ 53,317,000 $  3/27/13 3 month USD-LIBOR- BBA 3.4625% $ 396,997 18,381,000  3/29/38 4.665% 3 month USD-LIBOR- BBA (51,459) 380,000  10/19/16 5.32413% 3 month USD-LIBOR- BBA (45,325) 43,461,000  6/12/17 3 month USD-LIBOR- BBA 5.7175% 6,513,044 26,200,000  7/25/09 5.327% 3 month USD-LIBOR- BBA (1,102,662) 150,042,000  11/20/08 5.16% 3 month USD-LIBOR- BBA (4,783,381) 33,790,000  11/20/26 3 month USD-LIBOR- BBA 5.261% 3,619,511 154,508,000  11/21/08 5.0925% 3 month USD-LIBOR- BBA (4,825,049) 34,291,000  11/21/26 3 month USD-LIBOR- BBA 5.2075% 3,428,886 3,371,000  12/20/16 3 month USD-LIBOR- BBA 5.074% 332,846 31,110,000  1/8/12 3 month USD-LIBOR- BBA 4.98% 2,209,795 340,000  11/9/17 3 month USD-LIBOR- BBA 5.071% 33,528 27,767,700  9/19/09 3 month USD-LIBOR- BBA 4.763% 998,983 45,949,600  9/21/09 3 month USD-LIBOR- BBA 4.60% 1,524,670 12,792,200  9/21/17 5.149% 3 month USD-LIBOR- BBA (1,157,219) 300,000  11/9/17 3 month USD-LIBOR- BBA 5.08% 29,813 JPMorgan Chase Bank, N.A. 9,604,000  2/19/18 3 month USD-LIBOR- BBA 4.585% 421,263 4,092,000  8/15/11 5.412% 3 month USD-LIBOR- BBA (343,560) 18,590,000  3/7/18 4.45% 3 month USD-LIBOR- BBA (590,109) 6,966,000  3/11/38 5.0025% 3 month USD-LIBOR- BBA (407,127) 24,316,000  3/11/38 5.03% 3 month USD-LIBOR- BBA (1,530,940) 53,541,000  3/20/13 3 month USD-LIBOR- BBA 3.145% (352,103) 77,430,000  3/26/10 3 month USD-LIBOR- BBA 2.33375% (134,747) 111,000,000  1/17/16 4.946% 3 month USD-LIBOR- BBA (8,671,170) 397,000  9/18/16 5.291% 3 month USD-LIBOR- BBA (40,425) 50 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued $ 16,000,000 $  6/27/17 3 month USD-LIBOR- BBA 5.712% $ 2,382,015 39,810,000  7/5/17 3 month USD-LIBOR- BBA 4.55% 1,687,799 36,700,000  10/10/13 5.054% 3 month USD-LIBOR- BBA (3,498,432) 51,060,000  10/10/13 5.09% 3 month USD-LIBOR- BBA (4,979,173) 149,658,000  11/20/08 5.165% 3 month USD-LIBOR- BBA (4,778,351) 33,694,000  11/20/26 3 month USD-LIBOR- BBA 5.266% 3,631,405 4,500,000  7/25/17 3 month USD-LIBOR- BBA 5.652% 600,625 25,500,000  3/30/16 3 month USD-LIBOR- BBA 5.2755% 2,556,927 1,402,000  12/19/16 5.0595% 3 month USD-LIBOR- BBA (136,827) 8,814,000  1/19/17 3 month USD-LIBOR- BBA 5.249% 879,191 34,672,000  1/19/09 5.24% 3 month USD-LIBOR- BBA (841,911) 2,717,000  1/31/17 3 month USD-LIBOR- BBA 5.415% 309,600 40,939,000  3/8/17 3 month USD-LIBOR- BBA 5.28% 4,144,778 5,404,000  8/2/15 3 month USD-LIBOR- BBA 4.6570% 327,895 27,600,000  8/13/12 3 month USD-LIBOR- BBA 5.2% 2,374,428 1,659,000  8/29/17 5.2925% 3 month USD-LIBOR- BBA (170,300) 630,000  8/29/17 5.263% 3 month USD-LIBOR- BBA (63,300) 45,949,600  9/21/09 3 month USD-LIBOR- BBA 4.6125% 1,533,037 12,792,200  9/21/17 5.15% 3 month USD-LIBOR- BBA (1,158,244) 11,882,000  10/30/12 4.68375% 3 month USD-LIBOR- BBA (913,682) 28,730,000  11/9/09 4.3975% 3 month USD-LIBOR- BBA (1,284,097) 29,523,000  11/9/17 5.0895% 3 month USD-LIBOR- BBA (2,957,759) 26,325,000  12/24/27 4.9675% 3 month USD-LIBOR- BBA (1,747,699) 62,600,000  8/4/08 3 month USD-LIBOR- BBA 5.40% 781,427 31,200,000  8/4/16 3 month USD-LIBOR- BBA 5.5195% 3,771,208 51 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued $ 36,500,000 $  9/2/15 3 month USD-LIBOR- BBA 4.4505% $ 1,650,673 44,000,000  10/21/15 4.916% 3 month USD-LIBOR- BBA (3,901,971) 30,289,000  1/18/18 4.27625% 3 month USD-LIBOR- BBA (536,093) 113,372,000  1/31/18 3 month USD-LIBOR- BBA 4.25% 1,909,755 58,987,000  2/5/18 3 month USD-LIBOR- BBA 4.28% 1,127,438 3,500,000  4/17/09 5.12% 3 month USD-LIBOR- BBA (150,487) 1,100,000  4/17/17 3 month USD-LIBOR- BBA 5.266% 125,875 Lehman Brothers Special Financing, Inc. 42,086,000 253,132 2/26/18 4.65% 3 month USD-LIBOR- BBA (1,803,927) 85,696,000 59,328 3/14/18 4.35% 3 month USD-LIBOR- BBA (1,942,459) 21,112,000  3/19/13 3 month USD-LIBOR- BBA 3.0675% (215,526) 182,073,000  3/20/13 3 month USD-LIBOR- BBA 3.13666% (1,268,843) 8,350,000  3/26/10 3 month USD-LIBOR- BBA 2.3525% (11,503) 8,350,000  3/26/10 3 month USD-LIBOR- BBA 2.395% (4,607) 53,541,000  3/20/13 3 month USD-LIBOR- BBA 3.07% (538,046) 46,005,000  3/20/13 3 month USD-LIBOR- BBA 3.06% (483,618) 142,700,000  3/25/13 3 month USD-LIBOR- BBA 3.2292% (440,739) 48,400,000  3/25/38 4.583% 3 month USD-LIBOR- BBA 504,470 59,922,000  3/25/10 3 month USD-LIBOR- BBA 2.275% (170,634) 15,309,244  8/29/09 5.005% 3 month USD-LIBOR- BBA (581,547) 29,462,000  8/29/09 5.001% 3 month USD-LIBOR- BBA (1,121,121) 638,000  8/29/17 5.29125% 3 month USD-LIBOR- BBA (65,619) 27,012,000  2/1/17 3 month USD-LIBOR- BBA 5.08% 2,379,110 952,047  8/29/17 3 month USD-LIBOR- BBA 5.32% 100,019 122,272,000  8/3/08 3 month USD-LIBOR- BBA 5.425% 1,540,926 168,000  8/3/11 3 month USD-LIBOR- BBA 5.445% 14,338 52 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Lehman Brothers Special Financing, Inc. continued $ 93,261,000 $  8/3/16 5.5675% 3 month USD-LIBOR- BBA $(11,597,758) 38,390,000  9/8/16 5.3275% 3 month USD-LIBOR- BBA (4,009,470) 17,850,000  9/29/13 5.0555% 3 month USD-LIBOR- BBA (1,472,188) 9,968,000  10/23/08 3 month USD-LIBOR- BBA 5.26% 303,338 4,007,000  10/23/16 3 month USD-LIBOR- BBA 5.3275% 477,344 9,968,000  10/23/08 5.255% 3 month USD-LIBOR- BBA (302,820) 4,007,000  10/23/16 5.325% 3 month USD-LIBOR- BBA (476,538) 32,069,000  3/15/09 4.9298% 3 month USD-LIBOR- BBA (802,382) 34,500,000  3/16/09 4.9275% 3 month USD-LIBOR- BBA (862,141) 7,566,000  9/13/17 5.0275% 3 month USD-LIBOR- BBA (611,941) 18,511,800  9/19/09 3 month USD-LIBOR- BBA 4.755% 663,718 45,949,600  9/24/09 3 month USD-LIBOR- BBA 4.695% 1,595,700 12,792,200  9/24/17 5.285% 3 month USD-LIBOR- BBA (1,296,432) 8,434,000  10/26/12 4.61375% 3 month USD-LIBOR- BBA (621,823) 28,730,000  11/9/09 4.403% 3 month USD-LIBOR- BBA (1,287,306) 29,523,000  11/9/17 5.067% 3 month USD-LIBOR- BBA (2,901,407) 530,000  11/9/17 3 month USD-LIBOR- BBA 5.068% 52,131 10,186,000  12/11/17 4.839% 3 month USD-LIBOR- BBA (784,032) 139,866,000  12/24/09 3 month USD-LIBOR- BBA 3.84625% 4,891,144 9,931,000  1/16/18 4.375% 3 month USD-LIBOR- BBA (256,756) 106,930,000  2/8/10 2.728% 3 month USD-LIBOR- BBA (499,275) 77,384,000  2/7/18 4.217% 3 month USD-LIBOR- BBA (1,048,761) 16,091,000  2/21/18 4.599% 3 month USD-LIBOR- BBA (722,951) 8,350,000  3/26/10 3 month USD-LIBOR- BBA 2.325% (17,160) Merrill Lynch Capital Services, Inc. 8,434,000  10/26/12 4.6165% 3 month USD-LIBOR- BBA (622,935) 53 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/08 (Unaudited) continued Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Morgan Stanley Capital Services, Inc. $194,000 $  8/29/17 5.26021% 3 month USD-LIBOR- BBA $ (19,449) Total $(36,681,518) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/08 (Unaudited) Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International $3,820,000 (1)(F) 11/2/08 20 bp plus The spread $112,628 change in spread return of Banc of Banc of America of America Securities- CMBS Securities AAA AAA 10 year Index 10 yr Index multiplied by the modified duration factor JPMorgan Chase Bank, N.A. 87,000 (1)(F) 4/30/08 110 bp plus Banc The spread (6,049) of America return of Banc Securities AAA of America 10 yr Index Securities- CMBS multiplied by AAA 10 year Index the modified duration factor Lehman Brothers Special Financing, Inc. 230,000 (2)(F) 6/2/08 (Beginning The spread 22,158 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 300 bp) 360,000 (2)(F) 6/1/08 (Beginning The spread 39,320 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 500 bp) 54 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/08 (Unaudited) continued Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Morgan Stanley Capital Services, Inc. $ 230,000 (2)(F) 5/31/08 (Banc of America The spread $ 15,254 Securities AAA return of Banc 10 yr Index of America multiplied by Securities- CMBS the modified AAA 10 year Index duration factor minus 250 bp) Total $183,311 (F) Is valued at fair value following procedures approved by the Trustees. (1) Fund receives the net fixed and total return payment if positive and pays the net fixed and total return payment if negative. (2) Fund pays the net fixed and total return payment if positive and receives the net fixed and total return payment if negative. The accompanying notes are an integral part of these financial statements. 55 Statement of assets and liabilities 3/31/08 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,579,610,425) $ 1,650,073,013 Affiliated issuers (identified cost $85,203,692) (Note 5) 85,203,692 Cash 754,172 Interest and other receivables 5,098,533 Receivable for shares of the fund sold 1,016,081 Receivable for sales of delayed delivery securities (Note 1) 429,464,120 Receivable from Manager (Note 2) 34,071 Unrealized appreciation on swap contracts (Note 1) 77,852,158 Total assets 2,249,495,840 LIABILITIES Payable for variation margin (Note 1) 335,761 Payable for securities purchased 354,634 Payable for purchases of delayed delivery securities (Note 1) 930,816,137 Payable for shares of the fund repurchased 757,528 Payable for compensation of Manager (Notes 2 and 5) 839,928 Payable for investor servicing fees (Note 2) 102,829 Payable for Trustee compensation and expenses (Note 2) 193,651 Payable for administrative services (Note 2) 1,909 Payable for distribution fees (Note 2) 444,025 Unrealized depreciation on swap contracts (Note 1) 114,350,365 Payable for closed swap contracts (Note 1) 1,640,617 Written options outstanding, at value (premiums received $30,568,644) (Notes 1 and 3) 42,540,069 TBA sales commitments, at value (proceeds receivable $428,616,953) (Note 1) 429,154,384 Other accrued expenses 125,538 Premiums received on swap contracts (Note 1) 312,460 Total liabilities 1,521,969,835 Net assets $ 727,526,005 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $ 759,517,028 Undistributed net investment income (Note 1) 10,871,991 Accumulated net realized loss on investments (Note 1) (62,753,995) Net unrealized appreciation of investments 19,890,981 Total  Representing net assets applicable to capital shares outstanding $ 727,526,005 (Continued on next page) 56 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($671,098,020 divided by 71,773,802 shares) $9.35 Offering price per class A share (100/96.00 of $9.35)* $9.74 Net asset value and offering price per class B share ($27,719,144 divided by 2,983,803 shares)** $9.29 Net asset value and offering price per class C share ($7,037,457 divided by 754,735 shares)** $9.32 Net asset value and redemption price per class M share ($2,419,954 divided by 257,441 shares) $9.40 Offering price per class M share (100/96.75 of $9.40)*** $9.72 Net asset value, offering price and redemption price per class R share ($1,653,503 divided by 176,797 shares) $9.35 Net asset value, offering price and redemption price per class Y share ($17,597,927 divided by 1,884,524 shares) $9.34 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 57 Statement of operations Six months ended 3/31/08 (Unaudited) INVESTMENT INCOME Interest (including interest income of $639,423 from investments in affiliated issuers) (Note 5) $ 21,143,474 Total investment income 21,143,474 EXPENSES Compensation of Manager (Note 2) 2,160,019 Investor servicing fees (Note 2) 630,672 Custodian fees (Note 2) 27,292 Trustee compensation and expenses (Note 2) 21,636 Administrative services (Note 2) 17,116 Distribution fees  Class A (Note 2) 807,108 Distribution fees  Class B (Note 2) 132,783 Distribution fees  Class C (Note 2) 25,794 Distribution fees  Class M (Note 2) 5,723 Distribution fees  Class R (Note 2) 1,620 Other 148,503 Non-recurring costs (Notes 2 and 6) 1,131 Costs assumed by Manager (Notes 2 and 6) (1,131) Fees waived and reimbursed by Manager (Notes 2 and 5) (458,531) Total expenses 3,519,735 Expense reduction (Note 2) (98,351) Net expenses 3,421,384 Net investment income 17,722,090 Net realized gain on investments (Notes 1 and 3) 10,794,193 Net increase from payments from affiliates (Note 2) 811,872 Net realized gain on swap contracts (Note 1) 602,734 Net realized gain on futures contracts (Note 1) 7,141,152 Net realized loss on written options (Notes 1 and 3) (12,550,413) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 20,460,935 Net gain on investments 27,260,473 Net increase in net assets resulting from operations $ 44,982,563 The accompanying notes are an integral part of these financial statements. 58 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended Year ended 3/31/08* 9/30/07 Operations: Net investment income $ 17,722,090 $ 27,514,051 Net realized gain on investments 6,799,538 16,458,064 Net unrealized appreciation (depreciation) of investments 20,460,935 (6,387,451) Net increase in net assets resulting from operations 44,982,563 37,584,664 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (17,524,332) (25,878,658) Class B (617,485) (1,118,270) Class C (109,149) (107,586) Class M (58,958) (79,457) Class R (11,450) (2,208) Class Y (429,996) (489,139) Redemption fees (Note 1) 1,562 1,175 Increase (decrease) from capital share transactions (Note 4) 34,434,442 (74,158,623) Total increase (decrease) in net assets 60,667,197 (64,248,102) NET ASSETS Beginning of period 666,858,808 731,106,910 End of period (including undistributed net investment income of $10,871,991 and $11,901,271, respectively) $727,526,005 $666,858,808 * Unaudited The accompanying notes are an integral part of these financial statements. 59 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From Net asset return Net Ratio of investment value, Net unrealized from net value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment Total Redemption end asset end of period average net to average turnover Period ended of period income (a) investments operations income distributions fees of period value (%) (b) (in thousands) assets (%) (c) net assets (%) (%) CLASS A March 31, 2008 ** $9.00 .24 (d) .36 (j) .60 (.25) (.25)  (e) $9.35 6.78 *(j) $671,098 .49 *(d) 2.57 *(d) 84.43 * (f) September 30, 2007 8.86 .36 (d) .14 .50 (.36) (.36)  (e) 9.00 5.79 621,954 1.03 (d) 4.03 (d) 195.57 (f) September 30, 2006 8.96 .34 (d,g) (.11) .23 (.33) (.33)  (e) 8.86 2.62 673,112 1.02 (d,g) 3.86 (d,g) 233.43 (f) September 30, 2005 9.09 .23 (d) (.13) .10 (.23) (.23)  (e) 8.96 1.09 795,350 1.04 (d) 2.66 (d) 384.39 (f) September 30, 2004 9.08 .20 (d)  .20 (.19) (.19)  (e) 9.09 2.29 934,914 1.03 (d) 2.20 (d) 429.97 (f) September 30, 2003 9.08 .22 .02 .24 (.24) (.24)  9.08 2.73 1,238,690 1.00 2.41 550.68 (h) CLASS B March 31, 2008 ** $8.94 .20 (d) .37 (j) .57 (.22) (.22)  (e) $9.29 6.43 *(j) $27,719 .87 *(d) 2.19 *(d) 84.43 * (f) September 30, 2007 8.81 .29 (d) .13 .42 (.29) (.29)  (e) 8.94 4.91 26,021 1.78 (d) 3.28 (d) 195.57 (f) September 30, 2006 8.90 .27 (d,g) (.10) .17 (.26) (.26)  (e) 8.81 1.95 42,996 1.77 (d,g) 3.11 (d,g) 233.43 (f) September 30, 2005 9.03 .16 (d) (.13) .03 (.16) (.16)  (e) 8.90 .33 68,766 1.79 (d) 1.89 (d) 384.39 (f) September 30, 2004 9.03 .13 (d)  .13 (.13) (.13)  (e) 9.03 1.43 102,924 1.78 (d) 1.46 (d) 429.97 (f) September 30, 2003 9.02 .15 .03 .18 (.17) (.17)  9.03 2.06 169,610 1.75 1.67 550.68 (h) CLASS C March 31, 2008 ** $8.97 .21 (d) .36 (j) .57 (.22) (.22)  (e) $9.32 6.43 *(j) $7,037 .87 *(d) 2.31 *(d) 84.43 * (f) September 30, 2007 8.84 .29 (d) .13 .42 (.29) (.29)  (e) 8.97 4.90 3,403 1.78 (d) 3.28 (d) 195.57 (f) September 30, 2006 8.94 .27 (d,g) (.11) .16 (.26) (.26)  (e) 8.84 1.84 3,627 1.77 (d,g) 3.11 (d,g) 233.43 (f) September 30, 2005 9.06 .16 (d) (.12) .04 (.16) (.16)  (e) 8.94 .42 4,530 1.79 (d) 1.91 (d) 384.39 (f) September 30, 2004 9.06 .13 (d)  .13 (.13) (.13)  (e) 9.06 1.42 6,198 1.78 (d) 1.46 (d) 429.97 (f) September 30, 2003 9.05 .15 .03 .18 (.17) (.17)  9.06 2.06 9,816 1.75 1.67 550.68 (h) CLASS M March 31, 2008 ** $9.04 .23 (d) .37 (j) .60 (.24) (.24)  (e) $9.40 6.72 *(j) $2,420 .62 *(d) 2.44 *(d) 84.43 * (f) September 30, 2007 8.90 .34 (d) .14 .48 (.34) (.34)  (e) 9.04 5.48 2,111 1.28 (d) 3.79 (d) 195.57 (f) September 30, 2006 9.00 .32 (d,g) (.12) .20 (.30) (.30)  (e) 8.90 2.33 2,115 1.27 (d,g) 3.61 (d,g) 233.43 (f) September 30, 2005 9.12 .20 (d) (.12) .08 (.20) (.20)  (e) 9.00 .93 2,316 1.29 (d) 2.40 (d) 384.39 (f) September 30, 2004 9.11 .18 (d)  .18 (.17) (.17)  (e) 9.12 2.01 3,490 1.28 (d) 1.96 (d) 429.97 (f) September 30, 2003 9.10 .20 .03 .3 (.22) (.22)  9.11 2.56 6,468 1.25 2.19 550.68 (h) CLASS R March 31, 2008 ** $9.00 .26 (d) .33 (j) .59 (.24) (.24)  (e) $9.35 6.65 *(j) $1,654 .62 *(d) 2.83 *(d) 84.43 * (f) September 30, 2007 8.86 .34 (d) .14 .48 (.34) (.34)  (e) 9.00 5.51 70 1.28 (d) 3.79 (d) 195.57 (f) September 30, 2006 8.96 .31 (d,g) (.10) .21 (.31) (.31)  (e) 8.86 2.40 49 1.27 (d,g) 3.57 (d,g) 233.43 (f) September 30, 2005 9.08 .27 (d) (.19) .08 (.20) (.20)  (e) 8.96 .93 3 1.29 (d) 2.41 (d) 384.39 (f) September 30, 2004 9.08 .18 (d) (.01) .17 (.17) (.17)  (e) 9.08 1.88 1 1.28 (d) 1.95 (d) 429.97 (f) September 30, 2003  9.11 .09 (.02) .07 (.10) (.10)  9.08 .72 * 1 .63 * 1.32 * 550.68 (h) CLASS Y March 31, 2008 ** $8.99 .25 (d) .36 (j) .61 (.26) (.26)  (e) $9.34 6.93 *(j) $17,598 .37 *(d) 2.72 *(d) 84.43 * (f) September 30, 2007 8.85 .38 (d) .14 .52 (.38) (.38)  (e) 8.99 6.09 13,300 .78 (d) 4.28 (d) 195.57 (f) September 30, 2006 8.95 .36 (d,g) (.11) .25 (.35) (.35)  (e) 8.85 2.90 9,207 .77 (d,g) 4.14 (d,g) 233.43 (f) September 30, 2005 9.08 .31 (d) (.19) .12 (.25) (.25)  (e) 8.95 1.35 15,925 .79 (d) 2.96 (d) 384.39 (f) September 30, 2004 9.07 .22 (d) .01 (i) .23 (.22) (.22)  (e) 9.08 2.56 14,378 .78 (d) 2.45 (d) 429.97 (f) September 30, 2003 9.07 .24 .03 .27 (.27) (.27)  9.07 3.00 18,839 .75 2.68 550.68(h) See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 60 61 Financial highlights (Continued) * Not annualized. ** Unaudited.  For the period April 1, 2003 (commencement of operations) to September 30, 2003. (a) Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. (b) Total return assumes dividend reinvestment and does not reflect the effect of sales charges. (c) Includes amounts paid through expense offset arrangements (Note 2). (d) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets March 31, 2008 0.07% September 30, 2007 September 30, 2006 September 30, 2005 September 30, 2004 (e) Amount represents less than $0.01 per share. (f) Portfolio turnover excludes dollar roll transactions. (g) Reflects a non-recurring accrual related to a reimbursement to the fund from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.02% of average net assets. (h) Portfolio turnover excludes treasury note transactions executed in connection with a short-trading strategy. (i) The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to timing of sales and repurchases of fund shares in relation to fluctuating market values of the investments of the fund. (j) Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the funds portfolio, which amounted to $0.01 per share (Note 2). The accompanying notes are an integral part of these financial statements. 62 Notes to financial statements 3/31/08 (Unaudited) Note 1: Significant accounting policies Putnam American Government Income Fund (the fund), a Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks high current income, primarily through U.S. government securities, with preservation of capital as its secondary objective. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of 63 Putnam, LLC. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from 64 changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. G) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. H) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. I) TBA purchase commitments The fund may enter intoTBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient 65 to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described underSecurity valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. J) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. K) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. L) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986 (the Code), as amended, applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code, as amended. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. At September 30, 2007, the fund had a capital loss carryover of $69,531,103 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $40,264,642 September 30, 2008 20,799,992 September 30, 2014 8,466,469 September 30, 2015 66 The aggregate identified cost on a tax basis is $1,665,508,061, resulting in gross unrealized appreciation and depreciation of $79,420,249 and $9,651,605, respectively, or net unrealized appreciation of $69,768,644. M) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions Putnam Management is paid for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of the first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion, and 0.38% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage service arrangements that may reduce fund expenses. Putnam Management has further agreed to waive fees and reimburse expenses of the fund for the period from January 1, 2007 through June 30, 2008 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of a custom group of competitive funds selected by Lipper Inc. based on the size of the fund. The expense reimbursement is based on a comparison of the funds total expenses with the average operating expenses of the funds in this Lipper custom peer group for their respective 2006 fiscal years, excluding 12b-1 fees and after adjustment for certain expense offset and brokerage service arrangements that reduced expenses of the fund. For the period ended March 31, 2008, the funds expenses were limited to the lower of the limits specified above and accordingly, Putnam Management waived $444,390 of its management fee from the fund. For the period ended March 31, 2008, Putnam Management has assumed $1,131 of legal, shareholder servicing and communication, audit and Trustee fees incurred by the fund in connection with certain legal and regulatory matters (including those described in Note 6). In October 2007, Putnam Management agreed to reimburse the fund in the amount of $811,872 in connection with the misidentification in 2006 of the characteristics of certain securities in the funds portfolio. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. 67 Custodial services for the funds assets were provided by Putnam Fiduciary Trust Company (PFTC), an affiliate of Putnam Management, and by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings, transaction volumes and with respect to PFTC, certain fees related to the transition of assets to State Street. Putnam Investor Services, a division of PFTC, provided investor servicing agent functions to the fund. Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. During the period ended March 31, 2008, the fund incurred $636,458 for custody and investor servicing agent functions provided by PFTC. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended March 31, 2008, the funds expenses were reduced by $98,351 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $399, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the six months ended March 31, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $18,262 and $75 from the sale of class A and class M shares, respectively, and received $12,738 and $235 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the six 68 months ended March 31, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received $930 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the six months ended March 31, 2008, cost of purchases and proceeds from sales of U.S. government securities and agency obligations other than short-term investments aggregated $571,288,339 and $641,884,647, respectively. Written option transactions during the period ended March 31, 2008 are summarized as follows: Contract Premiums Amounts Received Written options outstanding at beginning of period $724,881,000 $18,133,864 Options opened 542,936,000 20,622,744 Options exercised   Options expired   Options closed (393,050,000) (8,187,964) Written options outstanding at end of period $874,767,000 $30,568,644 Note 4: Capital shares At March 31, 2008, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: CLASS A Shares Amount Six months ended 3/31/08: Shares sold 6,949,397 $ 64,527,406 Shares issued in connection with reinvestment of distributions 1,422,977 13,034,225 8,372,374 77,561,631 Shares repurchased (5,734,884) (52,880,416) Net increase 2,637,490 $ 24,681,215 Year ended 9/30/07: Shares sold 4,984,285 $ 44,289,253 Shares issued in connection with reinvestment of distributions 2,146,597 18,974,502 7,130,882 63,263,755 Shares repurchased (13,954,424) (123,687,309) Net decrease (6,823,542) $ (60,423,554) CLASS B Shares Amount Six months ended 3/31/08: Shares sold 965,198 $ 8,914,104 Shares issued in connection with reinvestment of distributions 58,043 528,395 1,023,241 9,442,499 Shares repurchased (950,163) (8,720,515) Net increase 73,078 $ 721,984 Year ended 9/30/07: Shares sold 466,175 $ 4,110,880 Shares issued in connection with reinvestment of distributions 109,776 964,644 575,951 5,075,524 Shares repurchased (2,546,796) (22,433,689) Net decrease (1,970,845) $(17,358,165) 69 CLASS C Shares Amount Six months ended 3/31/08: Shares sold 812,562 $ 7,548,096 Shares issued in connection with reinvestment of distributions 10,134 93,034 822,696 7,641,130 Shares repurchased (447,143) (4,156,022) Net increase 375,553 $ 3,485,108 Year ended 9/30/07: Shares sold 95,708 $ 849,700 Shares issued in connection with reinvestment of distributions 11,138 98,238 106,846 947,938 Shares repurchased (137,953) (1,222,186) Net decrease (31,107) $ (274,248) CLASS M Shares Amount Six months ended 3/31/08: Shares sold 78,018 $ 726,484 Shares issued in connection with reinvestment of distributions 5,196 47,835 83,214 774,319 Shares repurchased (59,219) (551,634) Net increase 23,995 $ 222,685 Year ended 9/30/07: Shares sold 31,158 $ 277,359 Shares issued in connection with reinvestment of distributions 7,391 65,669 38,549 343,028 Shares repurchased (42,637) (379,294) Net decrease (4,088) $ (36,266) CLASS R Shares Amount Six months ended 3/31/08: Shares sold 171,472 $ 1,599,851 Shares issued in connection with reinvestment of distributions 1,229 11,450 172,701 1,611,301 Shares repurchased (3,684) (34,516) Net increase 169,017 $ 1,576,785 Year ended 9/30/07: Shares sold 2,034 $ 18,049 Shares issued in connection with reinvestment of distributions 249 2,208 2,283 20,257 Shares repurchased (45) (400) Net increase 2,238 $ 19,857 CLASS Y Shares Amount Six months ended 3/31/08: Shares sold 568,959 $ 5,275,068 Shares issued in connection with reinvestment of distributions 46,956 429,996 615,915 5,705,064 Shares repurchased (211,557) (1,958,399) Net increase 404,358 $ 3,746,665 Year ended 9/30/07: Shares sold 552,596 $ 4,908,018 Shares issued in connection with reinvestment of distributions 55,340 488,622 607,936 5,396,640 Shares repurchased (167,806) (1,482,887) Net increase 440,130 $ 3,913,753 70 At March 31, 2008, Putnam, LLC owned the following shares. Total Percentage of value of Shares outstanding owned owned shares shares Class R 12 <0.01% 112 Note 5: Investment in Putnam Prime Money Market Fund The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the period ended March 31, 2008, management fees paid were reduced by $14,141 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund are recorded as income in the Statement of operations and totaled $639,423 for the period ended March 31, 2008. During the period ended March 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $140,797,509 and $67,997,639, respectively. Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from Putnam Management will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7: New accounting pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation). The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken by a filer in the filers tax return. Upon adoption, the Interpretation did not have a material effect on the funds financial statements. However, the conclusions regarding the Interpretation may be subject to review and adjustment at a later date based on factors including, but not limited to, further implementation guidance expected from the FASB, and on-going analysis of tax laws, regulations and interpretations thereof. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (the Standard). The Standard defines fair value, sets out a framework for measuring fair value and expands disclosures about fair value measurements. The Standard applies to fair value measurements already required or permitted by existing standards. The Standard is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Putnam Management does not believe the adoption of the Standard will impact the amounts reported in the financial statements; however, additional disclosures will be required about the inputs used to develop the measurements of fair value. In March 2008, the FASB issued Statement of Financial Accounting Standards No. 161 (FAS 161) Disclosures about Derivative Instruments and Hedging Activities  an amendment of FASB Statement No. 133 ("FAS 133"), which expands the disclosure requirements in FAS 133 about an entitys derivative 71 instruments and hedging activities. FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. Putnam Management is currently evaluating the impact the adoption of these accounting pronouncements will have on the funds financial statements and related disclosures. 72 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 mutual funds in growth, value, blend, fixed income, and international. Investment Manager Officers Francis J. McNamara, III Putnam Investment Charles E. Haldeman, Jr. Vice President and Management, LLC President Chief Legal Officer One Post Office Square Boston, MA 02109 Charles E. Porter Robert R. Leveille Executive Vice President, Vice President and Marketing Services Principal Executive Officer, Chief Compliance Officer Putnam Retail Management Associate Treasurer and One Post Office Square Compliance Liaison Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Senior Vice President State Street Bank and and Treasurer Judith Cohen Trust Company Vice President, Clerk and Steven D. Krichmar Assistant Treasurer Legal Counsel Vice President and Ropes & Gray LLP Principal Financial Officer Wanda M. McManus Vice President, Senior Associate Trustees Janet C. Smith Treasurer and Assistant Clerk John A. Hill, Chairman Vice President, Principal Jameson Adkins Baxter, Accounting Officer and Nancy E. Florek Vice Chairman Assistant Treasurer Vice President, Assistant Clerk, Charles B. Curtis Assistant Treasurer and Robert J. Darretta Susan G. Malloy Proxy Manager Myra R. Drucker Vice President and Charles E. Haldeman, Jr. Assistant Treasurer Paul L. Joskow Elizabeth T. Kennan Beth S. Mazor Kenneth R. Leibler Vice President Robert E. Patterson George Putnam, III James P. Pappas Richard B. Worley Vice President This report is for the information of shareholders of Putnam American Government Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit www.putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed - End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed - End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed - End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 30, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: May 30, 2008 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 30, 2008
